Exhibit 10.1

 

 

 

 

 

CREDIT AGREEMENT

 

 

among

 

 

GRANITE CITY FOOD & BREWERY LTD.  a Minnesota corporation, as Borrower

 

 

VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO

 

 

and

 

 

FIFTH THIRD BANK, an Ohio banking corporation,
as Administrative Agent and L/C Issuer

 

 

DATED AS OF MAY 10, 2011

 

 

 

 

 

 

 

FIFTH THIRD BANK, as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

Section 1.

Definitions; Interpretation

1

 

 

 

 

1.1

Definitions

1

 

1.2

Interpretation

18

 

1.3

Change in Accounting Principles

19

 

 

 

 

Section 2.

The Credit Facilities

19

 

 

 

 

2.1

Term Loan Commitments

19

 

2.2

Line of Credit Commitments

19

 

2.3

Letters of Credit

19

 

2.4

Applicable Interest Rates

23

 

2.5

Manner of Borrowing Loans and Designating Applicable Interest Rates

24

 

2.6

Minimum Borrowing Amounts; Maximum Eurodollar Loans

26

 

2.7

Maturity of Loans

26

 

2.8

Prepayments

26

 

2.9

Place and Application of Payments

29

 

2.10

Commitment Terminations. Voluntary

30

 

2.11

Reserved

30

 

2.12

Evidence of Indebtedness

30

 

2.13

Fees

31

 

2.14

Account Debit

32

 

 

 

 

Section 3.

Conditions Precedent

33

 

 

 

 

3.1

All Credit Events

33

 

3.2

Initial Credit Event

33

 

 

 

 

Section 4.

The Collateral and Guaranties

36

 

 

 

 

4.1

Collateral

36

 

4.2

Liens on Real Property

36

 

4.3

Guaranties

36

 

4.4

Further Assurances

37

 

 

 

 

Section 5.

Representations and Warranties

37

 

 

 

 

5.1

Organization and Qualification

37

 

5.2

Authority and Enforceability

37

 

5.3

Financial Reports

38

 

5.4

No Material Adverse Change

38

 

5.5

Litigation and Other Controversies

38

 

5.6

True and Complete Disclosure

38

 

5.7

Use of Proceeds; Margin Stock

38

 

5.8

Taxes

39

 

5.9

ERISA

39

 

i

--------------------------------------------------------------------------------


 

 

5.10

Subsidiaries

39

 

5.11

Compliance with Laws

39

 

5.12

Environmental Matters

40

 

5.13

Investment Company

40

 

5.14

Intellectual Property

40

 

5.15

Good Title

40

 

5.16

Labor Relations

40

 

5.17

Capitalization

41

 

5.18

Other Agreements

41

 

5.19

Governmental Authority and Licensing

41

 

5.20

Approvals

41

 

5.21

Affiliate Transactions

41

 

5.22

Solvency

41

 

5.23

No Broker Fees

41

 

5.24

Foreign Assets Control Regulations and Anti-Money Laundering

42

 

 

 

 

Section 6.

Covenants

42

 

 

 

 

6.1

Information Covenants

42

 

6.2

Inspections

45

 

6.3

Maintenance of Property, Insurance, Environmental Matters, etc.

45

 

6.4

Preservation of Existence

46

 

6.5

Compliance with Laws

46

 

6.6

ERISA

46

 

6.7

Payment of Taxes

46

 

6.8

Contracts with Affiliates

46

 

6.9

No Changes in Fiscal Year

46

 

6.10

Change in the Nature of Business

47

 

6.11

Indebtedness

47

 

6.12

Liens

48

 

6.13

Consolidation, Merger, Sale of Assets, etc.

49

 

6.14

Advances, Investments and Loans

50

 

6.15

Restricted Payments

51

 

6.16

Limitation on Restrictions

52

 

6.17

Limitation on the Creation of Subsidiaries

53

 

6.18

OFAC

53

 

6.19

Treasury Management and Deposit Accounts

53

 

6.20

Financial Covenants

53

 

6.21

Immaterial Subsidiaries

54

 

 

 

 

Section 7.

Events of Default and Remedies

54

 

 

 

 

7.1

Events of Default

54

 

7.2

Non-Bankruptcy Defaults

56

 

7.3

Bankruptcy Defaults

57

 

7.4

Collateral for Undrawn Letters of Credit

57

 

7.5

Notice of Default

58

 

7.6

Expenses

58

 

ii

--------------------------------------------------------------------------------


 

Section 8.

Change in Circumstances and Contingencies

58

 

 

 

 

8.1

Funding Indemnity

58

 

8.2

Illegality

59

 

8.3

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

59

 

8.4

Yield Protection

59

 

8.5

Substitution of Lenders

61

 

8.6

Lending Offices

61

 

8.7

Discretion of Lender as to Manner of Funding

61

 

 

 

 

Section 9.

The Administrative Agent

61

 

 

 

 

9.1

Appointment and Authorization of Administrative Agent

61

 

9.2

Administrative Agent and its Affiliates

62

 

9.3

Action by Administrative Agent

62

 

9.4

Consultation with Experts

62

 

9.5

Liability of Administrative Agent; Credit Decision

62

 

9.6

Indemnity

63

 

9.7

Resignation of Administrative Agent and Successor Administrative Agent

64

 

9.8

L/C Issuer

64

 

9.9

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

64

 

9.10

Designation of Additional Administrative Agents

65

 

9.11

Authorization to Enter into, and Enforcement of, the Collateral Documents

65

 

9.12

Authorization to Release Liens and Limit Amount of Certain Claims

65

 

 

 

 

Section 10.

Miscellaneous

65

 

 

 

 

10.1

Withholding Taxes

65

 

10.2

No Waiver, Cumulative Remedies

68

 

10.3

Non-Business Days

68

 

10.4

Documentary Taxes

68

 

10.5

Survival of Representations

69

 

10.6

Survival of Indemnities

69

 

10.7

Sharing of Set-Off

69

 

10.8

Notices

69

 

10.9

Counterparts

70

 

10.10

Successors and Assigns; Assignments and Participations

70

 

10.11

Amendments

73

 

10.12

Heading

74

 

10.13

Costs and Expenses; Indemnification

74

 

10.14

Set-off

75

 

10.15

Entire Agreement

75

 

10.16

Governing Law

75

 

10.17

Severability of Provisions

76

 

10.18

Excess Interest

76

 

10.19

Construction

76

 

iii

--------------------------------------------------------------------------------


 

 

10.20

Lender’s Obligations Several

77

 

10.21

USA Patriot Act

77

 

10.22

Submission to Jurisdiction; Waiver of Jury Trial

77

 

10.23

Treatment of Certain Information; Confidentiality

77

 

iv

--------------------------------------------------------------------------------


 

Exhibit A

—

 

Notice of Payment Request

Exhibit B

—

 

Notice of Borrowing

Exhibit C

—

 

Notice of Continuation/Conversion

Exhibit D-1

—

 

Term Note

Exhibit D-2

—

 

Line of Credit Note

Exhibit E

—

 

Compliance Certificate

Exhibit F

—

 

Assignment and Assumption

 

 

 

 

Schedule 1

—

 

Commitments

Schedule 5.10

—

 

Subsidiaries

Schedule 5.23

—

 

Brokers’ Fees

Schedule 6.11

—

 

Existing Indebtedness

Schedule 6.12

—

 

Existing Liens

Schedule 6.21

—

 

Immaterial Subsidiaries

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of May 10, 2011, by and among Granite
City Food & Brewery Ltd., a Minnesota corporation (the “Borrower”), the various
institutions from time to time party to this Agreement, as Lenders, and Fifth
Third Bank, an Ohio banking corporation, as Administrative Agent and L/C Issuer.

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.  In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:

 

Section 1.              Definitions; Interpretation.

 

1.1           Definitions.  The following terms when used herein shall have the
following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary), provided that the
Borrower or the Subsidiary is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any period, the result of
(a) Restaurant-Level IBO less (b) lease payments less (c) cash occupancy costs
less (d) general and administrative cost plus (e) non-cash stock option
compensation plus (f) directors’ fees and expenses plus (g) extraordinary
charges plus (h) non-recurring charges plus (or minus) (i) any losses (or gains)
realized upon the disposition of property outside of the ordinary course of
business.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (i) LIBOR, divided by (ii) one minus the Reserve
Percentage.

 

“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders, and any successor
pursuant to Section 9.7 hereof.

 

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly,

 

--------------------------------------------------------------------------------


 

the power to direct, or cause the direction of, the management and policies of
the other Person, whether through the ownership of voting securities, common
directors, trustees or officers, by contract or otherwise; provided that, in any
event for purposes of this definition, any Person that owns, directly or
indirectly, 10% or more of the securities having the ordinary voting power for
the election of directors or governing body of a corporation or 10% or more of
the partnership or other ownership interest of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time
pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.13 hereof,
with respect to  (x) Base Rate Loans, three and one half percent (3.50%),
(y) Eurodollar Loans and Letters of Credit, six percent (6.00%), and (z) the
commitment fees described in Section 2.13, a percentage equal to, if, the
average daily Unused Line of Credit Commitments during the calendar quarter
ending on the date such payment is due and owing is (1) equal to or less than
50% of the average daily aggregate Line of Credit Commitments during such
calendar quarter, one half of one percent (0.50%), and (2) greater than 50% of
the average daily aggregate Line of Credit Commitments during such calendar
quarter, three eights of one percent (0.375%).

 

“Application” is defined in Section 2.3(b) hereof.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Base Rate” means for any day the greatest of:  (i) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate), and (ii) the sum of (x) the Federal Funds Rate,
plus (y) 1/2 of 1%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as requested by the Borrower pursuant to
Section 2.5(a) hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Cincinnati, Ohio and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Equivalents” shall mean, as to any Person:  (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-1 by Moody’s and at least A-1 by S&P maturing within 90 days
from the date of issuance thereof; (c) investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $250,000,000 which have a maturity of one year or less;
(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (c) above,
provided all such agreements require physical delivery of the securities
securing such Stock Transfer Agreement, except those delivered through the
Federal Reserve Book Entry System; and (e) investments in money market funds
that invest solely, and which are restricted by their respective charters to
invest solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above.

 

“Cash Flow” means, with reference to any period, without duplication, the
difference (if any) by which Adjusted EBITDA for such period exceeds an amount
equal to (i) to the extent

 

3

--------------------------------------------------------------------------------


 

deducted in the calculation Adjusted EBITDA, unfinanced Capital Expenditures for
which the Borrower or any Subsidiary (x) is subject to a binding commitment to
make, and (y) reasonably expects to make in cash during the fiscal year
immediately following such period, less (ii) (x) Capital Expenditures or other
expenditures actually made in cash with respect to Capital Expenditures which
were deducted from the calculation of Excess Cash Flow for the prior fiscal year
pursuant to clause (i) above, minus (y) $2,500,000, plus (iii) the aggregate
amount of payments made by the Borrower and its Subsidiaries during such period
in respect of all principal on all Indebtedness (whether at maturity, as a
result of mandatory sinking fund redemption, mandatory prepayment, acceleration
or otherwise, but excluding payments made on the Line of Credit and prepayments
of the Term Loans), plus (iv) cash payments related to exit and disposal costs
for the prior Borrower location at Rogers, Arkansas, plus (f) payments in
respect of taxes, in each case for such period, plus (g) directors’ fees and
expenses permitted hereunder plus (h) dividends and distributions permitted
under Section 6.15(b) minus (i) dividends and distributions permitted under
Section 6.15(e).

 

“CDP” means Concept Development Partners LLC, a Delaware limited liability
company.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (excluding CDP, CIC Partners or any of their Controlled
Investment Affiliates) at any time of beneficial ownership of 50% or more of the
outstanding Voting Stock of the Borrower on a fully-diluted basis, (b) the board
of directors (or similar governing body) of the Borrower ceases to consist of a
majority of Continuing Directors, (c) CIC Partners and its Controlled Investment
Affiliates at any time cease to collectively own a majority of the issued and
outstanding equity interests of the Borrower owned, directly or indirectly, by
it on the Closing Date (as the same may be adjusted for any combination,
recapitalization or reclassification into a greater or smaller number of shares,
interests or other unit of equity security), or (d) CIC Partners and its
Controlled Investment Affiliates at any time fail to own beneficially, on an as
converted basis, directly or indirectly, a greater percentage of the issued and
outstanding voting equity interests of the Borrower than any other equityholder
of the Borrower.

 

“CIC Partners” means CIC Partners II LP, a Delaware limited partnership, and its
Affiliates.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner reasonably acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

4

--------------------------------------------------------------------------------


 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 7.4 hereof.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements, account
control agreements, assignments, and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability, or any part thereof, other than
(x) Hedge Agreements, and (y) customary and ancillary customer documentation
executed in connection with the opening of deposit accounts.

 

“Commitments” means the Line of Credit Commitments and the Term Loan
Commitments.

 

“Company Competitor” means any Persons who are direct competitors or who control
direct competitors of the Borrower and its Subsidiaries as identified to the
Administrative Agent from time to time; provided, however, “Company Competitor”
shall not include any Persons who are lenders, owners or affiliates of any
direct competitors.

 

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director, if such other directors’ nomination for election to the
board of directors (or equivalent governing body) of the Borrower is recommended
by a majority of then Continuing Directors or such other director receives the
vote of CIC Partners, CDP and their respective Controlled Investment Affiliates
in his or her election by the stockholders of the Borrower.

 

5

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Controlled Investment Affiliate” means, with respect to any Person, any fund or
investment vehicle that (i) is organized by such Person for the purpose of
making investments in one or more companies and is controlled by such Person or
(ii) has the same principal fund advisor or manager as such Person.  For
purposes of this definition “Controlled Investment Affiliates” means, with
respect to CIC Partners, any fund or investment vehicle that (i) is organized by
such Person for the purpose of making investments in one or more companies and
is controlled by such Person or (ii) has the same principal fund advisor or
manager as such Person.  For purposes of this definition “control” means the
power to direct or cause the direction of management and policies of a Person,
whether by contract or otherwise. means the power to direct or cause the
direction of management and policies of a Person, whether by contract or
otherwise.

 

“Credit” means any of the Line of Credit and the Term Credit.

 

“Credit Event” means the advancing of any Loan or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, reasonable out-of-pocket
attorneys’ and paralegals’ fees and litigation expenses.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Reimbursement Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a receivership,
bankruptcy or insolvency proceeding (or whose parent company has been deemed
insolvent or otherwise become the subject of a receivership, bankruptcy or
insolvency proceeding).

 

“Designated Petty Cash Accounts” means deposit accounts of the Borrower and its
Subsidiaries with an aggregate balance contained therein at any time less than
$100,000.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) sales or other dispositions expressly permitted under
Section 6.13 hereof and (b) the issuance of equity interests.

 

“Dollars” and “$” each means the lawful currency of the United States of
America.

 

6

--------------------------------------------------------------------------------


 

“ECF Percentage” means, with respect to any fiscal year of the Borrower and its
Subsidiaries, a percentage equal to, if the ratio of (a) Total Funded Debt less
Capital Leases of the Borrower and its Subsidiaries to (b) Adjusted EBITDA, of
the Borrower and its Subsidiaries, in each case, for the period of four fiscal
quarters then ended is (x) greater than or equal to 2.00 as of the last day of
such fiscal year, 75%, and (y) less than 2.00, 50%.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a Line of
Credit Commitment, the L/C Issuer, and (iii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Company Competitor.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property, in each case, that gives rise to the receipt by the Borrower or
any Subsidiary of any insurance proceeds or condemnation awards in respect
thereof.

 

“Excess Interest” is defined in Section 10.18 hereof.

 

7

--------------------------------------------------------------------------------


 

“Excluded Taxes” is defined in Section 10.1(a) hereof.

 

“Exempt Account” means any (i) local petty cash deposit accounts in which there
is not maintained at any point in time funds on deposit greater than $100,000 in
the aggregate for all such accounts and (ii) any payroll accounts maintained by
Borrower and its Subsidiaries into which there is deposited no funds other than
those intended solely to cover the current amount of their payroll obligation.

 

“FATCA” means Sections 1471 through 1474 of the Code, the Treasury Regulations
promulgated thereunder and published guidance with respect thereto

 

“Federal Funds Rate” means for any day the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 10:00 a.m. (Cincinnati time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Senior Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries, plus (b) the cash portion of any Interest Expense (excluding any
imputed interest charges with respect to Capitalized Lease Obligations and all
amortization of debt discount and expense) for such period, plus (c) Capital
Expenditures made by the Borrower and its Subsidiaries during such period not
financed with Indebtedness, plus (d) federal, state, and local income taxes paid
by the Borrower and its Subsidiaries during such period, plus (e) to the extent
such obligations and liabilities are not subordinated to the Obligations of
Borrower hereunder in a manner reasonably satisfactory to Administrative Agent,
scheduled payments made or to be made during such period with respect to
Indebtedness incurred by the Borrower or its Subsidiaries under Section 6.11(k),
together with Interest Expense with respect thereto.

 

“Fixed Rate Loan” means a Loan bearing interest at a fixed rate of interest.

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Borrower and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
the Borrower or any such Subsidiary by any of such Lenders or their Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute

 

8

--------------------------------------------------------------------------------


 

of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the U.S. accounting profession), which
are applicable to the circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, count, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.

 

“Harmony Escrow Agreement” means that certain Escrow Agreement, dated and in
effect as of May 10, 2011, between Harmony Equity Income Fund, L.L.C., Borrower
and First Dakota Title.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.

 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any Hedge
Agreement as the Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has not been
withdrawn.

 

“Immaterial Subsidiaries” means the Subsidiaries set forth on Schedule 6.21
hereto.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the

 

9

--------------------------------------------------------------------------------


 

purchase price of Property subject to such mortgage or Lien, (e) all obligations
under leases which shall have been or must be, in accordance with GAAP, recorded
as Capital Leases in respect of which such Person is liable as lessee, (f) any
liability in respect of banker’s acceptances or letters of credit, (g) any
indebtedness, whether or not assumed, secured by Liens on Property acquired by
such Person at the time of acquisition thereof, (h) all obligations under any
so-called “synthetic lease” transaction entered into by such Person, (i) all
obligations under any so-called “asset securitization” transaction entered into
by such Person, and (j) all Contingent Obligations, it being understood that the
term “Indebtedness” shall not include trade payables arising in the ordinary
course of business.  The amount of Indebtedness of any Person for the purposes
of clause (d) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the assets
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Taxes” is defined in Section 10.1(a) hereof.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Loans is advanced, continued or created by conversion
and ending 1, 2 or 3 months thereafter; provided, however, that:

 

(i)            no Interest Period with respect to any portion of the Term Loans
shall extend beyond the final maturity date of the Term Loans;

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“Kansas Subsidiary” means Granite City of Kansas Ltd., a Kansas corporation.

 

“L/C Issuer” means Fifth Third Bank, an Ohio banking corporation.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

10

--------------------------------------------------------------------------------


 

“L/C Sublimit” means $100,000, as the same may be reduced or otherwise modified
pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.

 

“Lenders” means and includes Fifth Third Bank, an Ohio banking corporation, and
the other banks, financial institutions and other lenders from time to time
party to this Agreement, including each assignee Lender pursuant to
Section 10.10 hereof.

 

“Lending Office” is defined in Section 8.6 hereof.

 

“Letter of Credit” is defined in Section 2.3(a) hereof.

 

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
(a) Total Funded Debt of the Borrower and its Subsidiaries as of such date to
(b) the sum of (x) Adjusted EBITDA, plus (y) regularly-scheduled cash payments
made with respect to Capitalized Lease Obligations, in each case for the period
of four fiscal quarters then ended.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in Dollars for a period equal to such Interest Period, which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. (London, England
time) on the day 2 Business Days before the commencement of such Interest
Period.

 

“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in the nature of security in respect of any
Property, including the interests of a vendor or lessor under any conditional
sale, Capital Lease or other title retention arrangement.

 

“Line of Credit” means the credit facility for making Line of Credit Loans and
issuing Letters of Credit described in Sections 2.2 and 2.10 hereof.

 

“Line of Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Line of Credit Loans and to participate in Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to

 

11

--------------------------------------------------------------------------------


 

exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof, as the same may be reduced, increased or
otherwise modified at any time or from time to time pursuant to the terms
hereof.  The Borrower and the Lenders acknowledge and agree that the Line of
Credit Commitments of the Lenders aggregate $5,000,000 on the date hereof.

 

“Line of Credit Loan” is defined in Section 2.2 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Line of Credit Loan hereunder.

 

“Line of Credit Loan Year” means a period of twelve (12) months ending on
December 31 of each calendar year.

 

“Line of Credit Note” is defined in Section 2.12 hereof.

 

“Line of Credit Outstandings” means, at any time, the aggregate principal amount
of the Line of Credit Loans outstanding at such time.

 

“Line of Credit Percentage” means, for each Lender, the percentage of the
aggregate Line of Credit Commitments represented by such Lender’s Line of Credit
Commitment or, if the Line of Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Line of
Credit Loans and L/C Obligations then outstanding.

 

“Line of Credit Termination Date” means May 9, 2014 or such earlier date on
which the Line of Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3 hereof.

 

“Loan” means any Line of Credit Loan or Term Loan, whether outstanding as a Base
Rate Loan, Fixed Rate Loan or Eurodollar Loan or otherwise as permitted
hereunder, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other agreement, instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith, other than Hedge Agreements.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) or prospects of the Borrower and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Borrower or any
Subsidiary to perform its material obligations under any Loan Document or (c) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document,
(ii) the rights and remedies of the Administrative Agent and the Lenders
thereunder or (iii) the perfection or priority of any material Lien granted
under any Collateral Document.

 

“Maximum Rate” is defined in Section 10.18 hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

12

--------------------------------------------------------------------------------


 

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and Open-End Mortgage and Security Agreement with Assignment
of Rents between the Borrower and the Administrative Agent relating to the
Borrower’s real property, fixtures and interests in real property owned in fee
as of the Closing Date and any other mortgages or deeds of trust delivered to
the Administrative Agent pursuant to Section 4.2 hereof, as the same may be
amended, modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by such Person, net of
(i) reasonable direct costs relating to such Disposition, (ii) sale, use or
other transactional taxes (including, but not limited to, taxes directly
resulting from the gains from such Disposition) paid or payable by such Person
as a direct result of such Disposition, (iii) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition and that
is repaid in connection with such Disposition (other than Indebtedness under the
Loan Documents) and (iv) any reserve for adjustment in respect of the sale price
of such asset or assets established in accordance with GAAP, (b) with respect to
any Event of Loss of a Person,  cash and cash equivalent proceeds received by
Person (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of (i) reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments and (ii) the principal amount of any
Indebtedness that is secured by the asset subject to such Event of Loss and that
is repaid in connection with such Event of Loss (other than Indebtedness under
the Loan Documents), and (c) with respect to any offering of equity securities
of a Person or the issuance of any Indebtedness by a Person,  cash and cash
equivalent proceeds received by or for such Person’s account, net of reasonable
legal, underwriting, and other fees and expenses, discounts and commissions
incurred as a direct result thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has a equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.

 

“Netting Cash” means cash which, as of any date of determination, (x) is subject
to a first priority perfected Lien securing the Obligations in favor of the
Administrative Agent and (y) does not exceed an aggregate amount equal to the
anticipated payments of principal and interest of the Facilities during the
immediately succeeding twelve (12) month period.

 

“Non-Consenting Lender” is defined in Section 10.11 hereof.

 

“Notes” means and includes the Line of Credit Notes and the Term Notes.

 

13

--------------------------------------------------------------------------------


 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“Participant” is defined in Section 10.10(d) hereof.

 

“Participating Interest” is defined in Section 2.3(d) hereof.

 

“Participating Lender” is defined in Section 2.3(d) hereof.

 

“Patriot Act” is defined in Section 5.24(b) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Line of Credit Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 9.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Line of Credit Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.

 

“Permitted Lien” is defined in Section 6.12 hereof.

 

“Permitted Sale-Leaseback” is defined in Section 6.13(g) hereof.

 

“Permitted Strategic Acquisition” means any Acquisition with respect to which
all of the following conditions shall have been satisfied:

 

(a)           the Acquired Business is or will be in the same line of business
engaged in as of the date of this Agreement by the Borrower and any of its
Subsidiaries and has its primary operations in the United States of America or
Canada;

 

(b)           the Acquisition shall not be a Hostile Acquisition;

 

(c)           the Borrower shall have notified the Administrative Agent and
Lenders not less than five (5) Business Days (or such shorter time period as may
be agreed to by the Administrative Agent) prior to any such Permitted Strategic
Acquisition;

 

(d)           if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, such Subsidiary shall be a Subsidiary organized
under the laws of a jurisdiction in the United States and the Borrower shall
have complied with the requirements of Section 4 hereof in connection therewith;
and

 

(e)           after giving effect to the Acquisition, no Default or Event of
Default shall exist, including with respect to the covenants contained in
Section 6.20 on a pro forma

 

14

--------------------------------------------------------------------------------


 

basis (calculated as of the date of, and after giving effect to, such
Acquisition and the incurrence of any Indebtedness in connection therewith), and
the Borrower shall have delivered to the Administrative Agent a compliance
certificate in the form of Exhibit E attached hereto evidencing such compliance
with Section 6.20.

 

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including, without limitation, the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Register” is defined in Section 10.10(c) hereof.

 

“Reimbursement Obligation” is defined in Section 2.3(c) hereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, financial advisors and
consultants of such Person and of such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Line of Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit and Unused Line of Credit Commitments; provided
that, the Commitment of, and the portion of the outstanding Loans, interests in
Letters of Credit and Unused Line of Credit Commitments held or deemed held by,
any Defaulting Lender shall, so long as such Lender is a Defaulting Lender, be
excluded for purposes of making a determination of Required Lenders.

 

15

--------------------------------------------------------------------------------


 

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto.  For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, president, treasurer or assistant treasurer of the Borrower.

 

“Restaurant-Level IBO” means, for any period, revenue less the cost of food,
beverage, labor and restaurant operating costs; provided, however, the
Administrative Agent reserves the right to exclude an amount up to $75,000 from
any determination of Restaurant-Level IBO with respect to each leased restaurant
location with respect to which Administrative Agent has requested but not
received a landlord agreement in form and substance reasonably satisfactory to
Administrative Agent on or before ninety (90) days after the later to occur of
(x) the Closing Date, and (y) the first date upon which Borrower or its
Subsidiary first leased such location.

 

“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits (“BBA
LIBOR”) or such other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time).

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Security Agreement” means that certain Guaranty, Pledge and Security Agreement
dated the date of this Agreement by and among the Borrower and its U.S.
Subsidiaries and the Administrative Agent, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time
pursuant to the terms hereof.

 

“Senior Indebtedness” means, with respect to the Borrower as of any date of
determination, the sum of (x) the average aggregate balance of outstanding Line
of Credit Loans as of the last day of each month in the twelve month (or shorter
period commencing on the Closing Date) period ended on the date of measurement,
plus (y) L/C Obligations as of the date of measurement, whether or not then due
and payable, plus (y) the outstanding principal balance of the Term Loan as of
date of measurement.

 

16

--------------------------------------------------------------------------------


 

“Senior Leverage Ratio” means, as of the date of determination thereof, the
ratio of Senior Funded Debt of the Borrower and its Subsidiaries as of such date
to Adjusted EBITDA for the period of four fiscal quarters then ended.

 

“Senior Funded Debt” means, at any time the same is to be determined, an amount
equal to (x) the aggregate of all Senior Indebtedness of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP, less (y) the aggregate amount of Netting Cash at such time.

 

“Specified Preferred” means the Series A Convertible Preferred Stock of the
Borrower issued pursuant to that certain Stock Purchase Agreement dated as of
February 8, 2011 by and between Borrower and CDP, as amended prior to the
Closing Date.

 

“Specified Properties” means real property in which the Borrower or any
subsidiary has acquired a fee simple interest in connection with the opening of
new business units or in connection with a Permitted Strategic Acquisition and,
in any event, includes the fee simple interest acquired by the Borrower in the
Troy Acquisition.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Term Credit” means the credit facility for the Term Loans described in
Section 2.1 hereof.

 

“Term Loan” is defined in Section 2.1 hereof and, as so defined, includes a Base
Rate Loan, Fixed Rate Loan or a Eurodollar Loan, each of which is a “type” of
Term Loan hereunder.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.  The Term Loan Commitments of the Lenders aggregate
$5,000,000 on the date hereof.

 

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate principal amount of all Term Loans then
outstanding.

 

“Term Note” is defined in Section 2.12 hereof.

 

“Total Funded Debt” means, at any time the same is to be determined, an amount
equal to (x) the aggregate of all Indebtedness of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP (including, in any event, all Senior Indebtedness), less (y) the aggregate
amount of Netting Cash at such time.

 

17

--------------------------------------------------------------------------------


 

“Troy Acquisition” means the acquisition of the Troy Property pursuant to the
Troy Purchase Agreement.

 

“Troy Property” means the approximately two-acre real property site on Big
Beaver Road in Troy, Michigan owned prior to the Closing Date by Dunham Capital
Management, L.L.C.

 

“Troy Purchase Agreement” means that certain Troy Purchase Agreement dated as of
February 18, 2011, between the Borrower and Dunham Capital Management, L.L.C.,
regarding the Troy Property, together will all assignments and amendments
related thereto.

 

“UCC” is defined in Section 1.2 hereof.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Line of Credit Commitments” means, at any time, the difference between
the Line of Credit Commitments then in effect and the aggregate outstanding
principal amount of Line of Credit Loans and L/C Obligations.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other equity
interests having such power only by reason of the happening of a contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other equity interests are owned by any one or
more of the Borrower and the Borrower’s other Wholly-Owned Subsidiaries at such
time.

 

1.2           Interpretation.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to
Cincinnati, Ohio, time unless otherwise specifically provided.  Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.  All terms that are used in this
Agreement which are defined in the Uniform Commercial Code of the State of
Illinois as in effect from time to time (“UCC”) shall have the same meanings
herein as such terms are defined in the UCC, unless this Agreement shall
otherwise specifically provide.

 

18

--------------------------------------------------------------------------------


 

1.3           Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP (or reasonable interpretations
of the application thereof by Persons party hereto or their respective
accountants or other agents) from those used in the preparation of the financial
statements referred to in Section 5.3 hereof and such change shall result in a
change in the method of calculation of any financial covenant, standard or term
found in this Agreement, either the Borrower or the Required Lenders may by
notice to the Lenders and the Borrower, respectively, require that the Lenders
and the Borrower negotiate in good faith to amend such covenants, standards, and
term so as equitably to reflect such change in accounting principles (or
reasonable interpretations of the application thereof by Persons party hereto or
their respective accountants or other agents), with the desired result being
that the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section 1.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.

 

Section 2.              The Credit Facilities.

 

2.1           Term Loan Commitments.  Each Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make a loan (each
individually a “Term Loan” and, collectively, the “Term Loans”) in Dollars to
the Borrower in the amount of such Lender’s Term Loan Commitment.  The Term
Loans shall be advanced in a single Borrowing on the Closing Date.  As provided
in Section 2.5(a), and subject to the terms hereof, the Borrower may elect that
all or any part of the Term Loans be outstanding as Base Rate Loans, Fixed Rate
Loans or Eurodollar Loans.  No amount of any Term Loan may be reborrowed once it
is repaid.

 

2.2           Line of Credit Commitments.  Prior to the Line of Credit
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make Line of Credit Loans (each individually a
“Line of Credit Loan” and, collectively, the “Line of Credit Loans”) in Dollars
to the Borrower from time to time up to the amount of such Lender’s Line of
Credit Commitment in effect at such time; provided, however, the sum of the
aggregate principal amount of Line of Credit Loans and L/C Obligations at any
time outstanding shall not exceed the sum of all Line of Credit Commitments in
effect at such time.  Each Borrowing of Line of Credit Loans shall be made
ratably by the Lenders in proportion to their respective Line of Credit
Percentages.  As provided in Section 2.5(a), and subject to the terms hereof,
the Borrower may elect that each Borrowing of Line of Credit Loans be Base Rate
Loans or Eurodollar Loans.  Line of Credit Loans which are fully repaid in
accordance with the terms of this Agreement may be reborrowed in accordance with
the terms of this Agreement.

 

2.3           Letters of Credit.

 

(a)           General Terms.  Subject to the terms and conditions hereof, as
part of the Line of Credit, the L/C Issuer shall issue standby letters of credit
(each a “Letter of Credit”) for the account of the Borrower and its Subsidiaries
in an aggregate undrawn face amount up to the L/C Sublimit; provided, however,
the sum of the Line of Credit Loans and L/C Obligations at any time outstanding
shall not exceed the sum of all Line of Credit Commitments in effect at

 

19

--------------------------------------------------------------------------------


 

such time.  Each Lender shall be obligated to reimburse the L/C Issuer for such
Lender’s Line of Credit Percentage of the amount of each drawing under a Letter
of Credit and, accordingly, each Letter of Credit shall constitute usage of the
Line of Credit Commitment of each Lender pro rata in an amount equal to its Line
of Credit Percentage of the L/C Obligations then outstanding.

 

(b)           Applications.  At any time before the Line of Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in Dollars, in form and substance reasonably acceptable to the
L/C Issuer, with expiration dates no later than the earlier of 12 months from
the date of issuance (or which are cancelable not later than 12 months from the
date of issuance and each renewal) or five (5) Business Days prior to the Line
of Credit Termination Date, in an aggregate face amount not to exceed the L/C
Sublimit, upon the receipt of a duly executed application for the relevant
Letter of Credit in the form then customarily prescribed by the L/C Issuer for
the Letter of Credit requested (each an “Application”).  Notwithstanding
anything contained in any Application to the contrary:  (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in
Section 2.13(b) hereof, and (ii) if the L/C Issuer is not timely reimbursed for
the amount of any drawing under a Letter of Credit on the date such drawing is
paid, the Borrower’s obligation to reimburse the L/C Issuer for the amount of
such drawing shall bear interest (which the Borrower hereby promises to pay)
from and after the date such drawing is paid at a rate per annum equal to the
sum of 1.0% plus the higher of (x) the Applicable Margin plus the Base Rate from
time to time in effect and (y) the per annum rate of interest applicable to
Fixed Rate Loans hereunder (in each case computed on the basis of a year of 365
or 366 days, as the case may be, and the actual number of days elapsed). 
Without limiting the foregoing, the L/C Issuer’s obligation to issue, amend or
extend the expiration date of a Letter of Credit is subject to the terms or
conditions of this Agreement (including the conditions set forth in Section 3.1
and the other terms of this Section 2.3).

 

(c)           Auto-Renewal.  If the Borrower so requests in any applicable
Application, the L/C Issuer ay, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon (the “Nonrenewal Notice
Date”) at the time such Letter of Credit is issued.  Unless otherwise directed
by the L/C Issuer, the Borrower shall not be required to make a specific request
to the L/C Issuer for any such Renewal.  Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date that satisfies the requirements set forth in
Section 2.3(b) above; provided, however, that the L/C Issuer shall not permit
any such renewal if (i) the L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (ii) it has received notice on or before the day that is 5
Business Days before the Nonrenewal Notice Date (x) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(y) from the Administrative Agent, any Lender with a Line of Credit Commitment
or the Borrower that one or more of the applicable conditions specified in
Section 3.1 is not then satisfied.

 

20

--------------------------------------------------------------------------------


 

(d)           The Reimbursement Obligations.  Subject to Section 2.3(b) hereof,
the obligation of the Borrower to reimburse the L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be made by no later than 2:00 p.m. (Cincinnati time) on the
date when each drawing is to be paid if the Borrower has been informed of such
drawing by the L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date
when such drawing is to be paid or, if notice of such drawing is given to the
Borrower after 11:30 a.m. (Cincinnati time) on the date when such drawing is to
be paid, by the end of such day, in immediately available funds at the
Administrative Agent’s principal office in Cincinnati, Ohio or such other office
as the Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the L/C Issuer
such amount(s) in like funds.  If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below.  In addition, for the benefit of the Administrative Agent,
the L/C Issuer and each Lender, the Borrower agrees that its obligations under
this Section 2.3(c) and each Application shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the Applications, under all circumstances whatsoever,
including without limitation (i) any lack of validity or enforceability of any
Loan Document; (ii) any amendment or waiver of or any consent to departure from
all or any of the provisions of any Loan Document; (iii) the existence of any
claim, set-off, defense or other right the Borrower may have at any time against
a beneficiary of a Letter of Credit (or any Person for whom a beneficiary may be
acting), the Administrative Agent, the L/C Issuer, any Lender or any other
Person, whether in connection with this Agreement, another Loan Document, the
transaction related to the Loan Document or any unrelated transaction; (iv) any
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (v) payment by the
Administrative Agent or a L/C Issuer under a Letter of Credit against
presentation to the Administrative Agent or a L/C Issuer of a draft or
certificate that does not comply with the terms of the Letter of Credit,
provided that the Administrative Agent’s or L/C Issuer’s determination that
documents presented under the Letter of Credit comply with the terms thereof did
not constitute bad faith, gross negligence or willful misconduct of the
Administrative Agent or L/C Issuer; or (vi) any other act or omission to act or
delay of any kind by the Administrative Agent or a L/C Issuer, any Lender or any
other Person or any other event or circumstance whatsoever that might, but for
the provisions of this Section 2.3(c), constitute a legal or equitable discharge
of the Borrower’s obligations hereunder or under an Application.

 

(e)           The Participating Interests.  Each Lender (other than the Lender
acting as L/C Issuer) severally and not jointly agrees to purchase from the L/C
Issuer, and the L/C Issuer hereby agrees to sell to each such Lender (a
“Participating Lender”), an undivided participating interest (a “Participating
Interest”) to the extent of its Line of Credit Percentage in each Letter of
Credit issued by, and each Reimbursement Obligation owed to, the L/C Issuer. 
Upon Borrower’s failure to pay any Reimbursement Obligation on the date and at
the time required, or if the L/C Issuer is required at any time to return to the
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a

 

21

--------------------------------------------------------------------------------


 

certificate in the form of Exhibit A hereto from the L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
1:00 p.m. (Cincinnati time), or not later than 1:00 p.m. (Cincinnati time) the
following Business Day, if such certificate is received after such time, pay to
the Administrative Agent for the account of the L/C Issuer an amount equal to
such Participating Lender’s Line of Credit Percentage of such unpaid
Reimbursement Obligation together with interest on such amount accrued from the
date the L/C Issuer made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to:  (i) from the date the L/C
Issuer made the related payment to the date 2 Business Days after payment by
such Participating Lender is due hereunder, the Federal Funds Rate for each such
day and (ii) from the date 2 Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall, after making its appropriate payment, be entitled to
receive its Line of Credit Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the L/C
Issuer retaining its Line of Credit Percentage thereof as a Lender hereunder.

 

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Line of Credit Commitment of any Lender, and each payment by
a Participating Lender under this Section 2.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)            Indemnification.  The Participating Lenders shall, to the extent
of their respective Line of Credit Percentages, indemnify the L/C Issuer (to the
extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s bad faith, gross
negligence or willful misconduct) that the L/C Issuer may suffer or incur in
connection with any Letter of Credit issued by it.  The obligations of the
Participating Lenders under this Section 2.3(e) and all other parts of this
Section 2.3 shall survive termination of this Agreement and of all Applications,
Letters of Credit, and all drafts and other documents presented in connection
with drawings thereunder.

 

(g)           Manner of Requesting a Letter of Credit.  The Borrower shall
provide at least three (3) Business Days’ advance written notice to the
Administrative Agent (or such lesser notice as the Administrative Agent and the
L/C Issuer may agree in their sole discretion) of each request for the issuance
of a Letter of Credit, each such notice to be accompanied by a properly
completed and executed Application for the requested Letter of Credit and, in
the case of an extension or amendment or an increase in the amount of a Letter
of Credit, a written request therefor, in a form reasonably acceptable to the
Administrative Agent and the L/C Issuer, in each case, together with the fees
called for by this Agreement.  The Administrative Agent shall promptly notify
the L/C Issuer of the Administrative Agent’s receipt of each such notice and the
L/C Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of a Letter of Credit.

 

22

--------------------------------------------------------------------------------


 

(h)           Application.  In the event of any conflict between the provisions
contained in this Agreement and the other Loan Documents, on the one hand, and
the provisions contained in any Application, on the other hand, the provisions
contained in this Agreement and the other Loan Documents shall control.

 

2.4           Applicable Interest Rates.

 

(a)           Base Rate Loans and Fixed Rate Loans.  Each Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
365 or 366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to either (x) the sum of the Applicable
Margin plus the Base Rate from time to time in effect, or (y) solely with
respect to Term Loans, six and three quarters percent (6.75%), in either case
payable in arrears on the last Business Day of each month and at maturity
(whether by acceleration or otherwise).

 

(b)           Eurodollar Loans.  Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued
or created by conversion from a Base Rate Loan or Fixed Rate Loan until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise), and, if the applicable Interest
Period is longer than three months, on each day occurring every three months
after the commencement of such Interest Period.

 

(c)           Default Rate.  While any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans owing by it at a rate per annum equal to:

 

(i)            for any Base Rate Loan, the sum of 2.0% per annum plus the
Applicable Margin plus the Base Rate from time to time in effect;

 

(ii)           for any Fixed Rate Loan, the sum of 2.0% per annum plus the per
annum rate of interest applicable to Fixed Rate Loans from time to time
hereunder; and

 

(iii)          for any Eurodollar Loan, the sum of 2.0% per annum plus the rate
of interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 1.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;

 

provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower.  While any Event of Default exists
or after acceleration, accrued interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

23

--------------------------------------------------------------------------------


 

(d)           Rate Determinations.  The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

 

2.5           Manner of Borrowing Loans and Designating Applicable Interest
Rates.

 

(a)           Notice to the Administrative Agent.  The Borrower shall give
notice to the Administrative Agent by no later than 12:00 noon (Cincinnati
time):  (i) at least 3 Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate Loans
or Fixed Rate Loans.  The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice.  Thereafter, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to Section 2.6 hereof, a portion
thereof, as follows:  (i) if such Borrowing is of Eurodollar Loans, on the last
day of the Interest Period applicable thereto, the Borrower may continue part or
all of such Borrowing as Eurodollar Loans or convert part or all of such
Borrowing into Base Rate Loans or Fixed Rate Loans or (ii) if such Borrowing is
of Base Rate Loans or Fixed Rate Loans, on any Business Day, the Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower or into Base Rate Loans or
Fixed Rate Loans.  The Borrower shall give all such notices requesting the
advance, continuation or conversion of a Borrowing to the Administrative Agent
by telephone or telecopy (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans or Fixed Rate Loans into Eurodollar Loans must be
given by no later than 12:00 noon (Cincinnati time) at least 3 Business Days
before the date of the requested continuation or conversion.  All notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Responsible Officer without the necessity of independent investigation (the
Borrower hereby indemnifies the Administrative Agent from any liability or loss
ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)           Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.

 

24

--------------------------------------------------------------------------------


 

(c)           Borrower’s Failure to Notify; Automatic Continuations and
Conversions.  If the Borrower fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Eurodollar Loans before the last day
of its then current Interest Period within the period required by
Section 2.5(a) or, whether or not such notice has been given, one or more of the
conditions set forth in Section 3.1 for the continuation or conversion of a
Borrowing of Eurodollar Loans would not be satisfied, and such Borrowing is not
prepaid in accordance with Section 2.8(a), such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans.  In the event the Borrower fails
to give notice pursuant to Section 2.5(a) of a Borrowing equal to the amount of
a Reimbursement Obligation and has not notified the Administrative Agent by
1:00 p.m. (Cincinnati time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Line of Credit on such day in the amount
of the Reimbursement Obligation then due, which Borrowing shall be applied to
pay the Reimbursement Obligation then due.

 

(d)           Disbursement of Loans.  Not later than 1:00 p.m. (Cincinnati time)
on the date of any requested advance of a new Borrowing, subject to Section 3
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Cincinnati, Ohio.  The Administrative Agent shall
promptly make the proceeds of each new Borrowing available to the Borrower at
the Administrative Agent’s principal office in Cincinnati, Ohio.

 

(e)           Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans or Fixed Rate Loans, by 1:00 p.m.
(Cincinnati time) on the date on which such Lender is scheduled to make payment
to the Administrative Agent of the proceeds of a Loan (which notice shall be
effective upon receipt) that such Lender does not intend to make such payment,
the Administrative Agent may assume that such Lender has made such payment when
due and the Administrative Agent, in reliance upon such assumption may (but
shall not be required to) make available to the Borrower the proceeds of the
Loan to be made by such Lender and, if any Lender has not in fact made such
payment to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to:  (i) from the date the
related advance was made by the Administrative Agent to the date 2 Business Days
after payment by such Lender is due hereunder, the greater of, for each such
day, (x) the Federal Funds Rate and (y) an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any standard administrative or processing fees charged by the
Administrative Agent in connection with such Lender’s non-payment and (ii) from
the date 2 Business Days after the date such payment is due from such Lender to
the date such payment is made by such Lender, the Base Rate in effect for each
such day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a

 

25

--------------------------------------------------------------------------------


 

payment or prepayment of a Loan under Section 8.1 hereof so that the Borrower
will have no liability under such Section with respect to such payment.

 

2.6           Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each
Borrowing of Base Rate Loans and Fixed Rate Loans advanced under a Credit shall
be in an amount not less than $250,000 such greater amount that is an integral
multiple of $50,000.  Each Borrowing of Eurodollar Loans advanced, continued or
converted under a Credit shall be in an amount equal to $1,000,000 or such
greater amount that is an integral multiple of $100,000.  Without the
Administrative Agent’s consent, there shall not be more than five Borrowings of
Eurodollar Loans outstanding at any one time.

 

2.7           Maturity of Loans.

 

(a)           Scheduled Payments of Term Loans.  The Borrower shall make
principal payments on the Term Loans in equal installments on the last day of
each March, June, September, and December in each year, commencing with the
calendar quarter ending December 31, 2011, with the amount of each such
principal installment equal to $178,571.43; it being further agreed that a final
payment comprised of all principal and interest not sooner paid on the Term
Loans, shall be due and payable on May 9, 2014, the final maturity thereof. 
Each principal payment on the Term Loans shall be applied to the Lenders holding
the Term Loans pro rata based upon their Term Loan Percentages.

 

(b)           Line of Credit Loans.  The Line of Credit Loans shall be paid in
equal monthly installments commencing on March 31 of the Line of Credit Loan
Year immediately following such Line of Credit Loan Year and on the last day of
each calendar quarter ending thereafter, in each case in an amount sufficient to
fully amortize the principal balance thereof as of January 5 of the Line of
Credit Loan Year immediately following such Line of Credit Loan Year over an
eighty four (84) month amortization period that commences on January 1 of the
Line of Credit Loan Year immediately following such Line of Credit Loan Year; it
being further agreed that a final payment comprised of all principal and
interest not sooner paid on the Line of Credit Loans, shall be due and payable
on May 9, 2014, the final maturity thereof.  Each principal payment on the Line
of Credit Loans shall be applied to the Lenders holding the Line of Credit Loans
pro rata based upon their Line of Credit Loan Percentages.

 

2.8           Prepayments.

 

(a)           Voluntary.  The Borrower may prepay without premium or penalty
(except as set forth in Section 8.1 below) and in whole or in part any Borrowing
of Eurodollar Loans at any time upon 3 Business Days prior notice by the
Borrower to the Administrative Agent or, in the case of a Borrowing of Base Rate
Loans or Fixed Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 12:00 noon (Cincinnati time) on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and, in the case of any Term Loans or Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 8.1; provided, however, (x) the Borrower may not partially
repay a Borrowing (i) if such Borrowing is of Base Rate Loans or Fixed Rate
Loans, in a principal amount less than $500,000, (ii) if such Borrowing is of
Eurodollar Loans, in a principal amount less than $1,000,000, and (iii) in each
case, unless

 

26

--------------------------------------------------------------------------------


 

it is in an amount such that the minimum amount required for a Borrowing
pursuant to Section 2.6 remains outstanding and (y) the Borrower may rescind or
postpone any notice of prepayment if such prepayment would have resulted from a
refinancing of all of the Loans, if such refinancing or other repayment shall
not be consummated or otherwise shall be delayed.

 

(b)           Mandatory.

 

(i)            If the Borrower or any Subsidiary shall at any time or from time
to time make a Disposition or shall suffer an Event of Loss resulting in Net
Cash Proceeds in an amount exceeding $100,000 in any fiscal year, then (x) the
Borrower shall promptly notify the Administrative Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Subsidiary in respect thereof)
and (y) promptly upon receipt by the Borrower or the Subsidiary of the Net Cash
Proceeds of such Disposition or such Event of Loss, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100% of the amount of all such
Net Cash Proceeds; provided, in the case of (x) each Disposition and Event of
Loss, if the Borrower states in its notice of such event that the Borrower or
the applicable Subsidiary intends to invest or reinvest, as applicable, within
180 days of the applicable Disposition or receipt of Net Cash Proceeds from an
Event of Loss, the Net Cash Proceeds thereof in similar like-kind assets or
other assets used or useful in the Borrower and its Subsidiaries’ business other
than inventory, then so long as no Default or Event of Default then exists, the
Borrower shall not be required to make a mandatory prepayment under this
Section in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually invested or reinvested as described in the Borrower’s
notice with such 180-day period, and promptly after the end of such 180-day
period, the Borrower shall promptly prepay the Obligations in the amount of such
Net Cash Proceeds not so invested or reinvested and (y) Net Cash Proceeds
constituting proceeds of business interruption insurance maintained the Borrower
or applicable Subsidiary following an Event of Loss, no mandatory prepayment of
such Net Cash Proceeds shall be required under this clause (i).  The amount of
each such prepayment shall be applied first to the outstanding Term Loans until
paid in full and then to the Line of Credit Loans (without any reduction in the
Line of Credit Commitments) until paid in full.

 

(ii)           If after the Closing Date the Borrower or any Subsidiary shall
issue any new equity securities (other than (A) Specified Preferred issued to
CIC Partners and its Controlled Investment Affiliates, (B) equity securities
issued to satisfy local licensing requirements, (C) equity securities issued in
connection with the exercise of employee stock options, and (D) equity
securities issued to the seller of an Acquired Business in connection with an
Acquisition permitted by the terms hereof, if any) or incur any Indebtedness
other than that permitted by Section 6.11 hereof, the Borrower shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance or incurrence to be received by the Borrower or such Subsidiary in
respect thereof.  Promptly upon receipt by the Borrower or such Subsidiary of
Net Cash Proceeds of such issuance or incurrence the Borrower shall prepay the
Obligations in the amount equal to (x) twenty five percent (25%) of such Net
Cash Proceeds from the issuance of such new equity securities and (y) one
hundred percent (100%) of the Net Cash Proceeds of the incurrence of any such
Indebtedness.  The amount of each such prepayment shall

 

27

--------------------------------------------------------------------------------


 

be applied first to the outstanding Term Loans until paid in full and then to
the Line of Credit Loans (without any reduction in the Line of Credit
Commitments) until paid in full.  The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Lenders for any breach
of Section 6.11 or any other terms of this Agreement.

 

(iii)          On or before the date that is thirty (30) days after the date
annual financial statements are required to be delivered pursuant to
Section 6.1(b) of each fiscal year, beginning with the fiscal year ending on or
about December 31, 2011, the Borrower shall prepay the then-outstanding Loans by
an amount equal to (x) the applicable ECF Percentage for the most recently
completed fiscal year of the Borrower, multiplied by (y) Cash Flow of Borrower
and its Subsidiaries for such fiscal year (or, in the case of the fiscal year
ending on or about December 31, 2011, for the period commencing on the first day
of the first month following the Closing Date through the end of such fiscal
year) .  The amount of each such prepayment shall be applied first to the
outstanding Term Loans until paid in full and then to the Line of Credit Loans
(without reduction of the Line of Credit Commitment) until paid in full.  Any
voluntary prepayments of principal of the Term Loans made during any year shall
reduce, by the amount of such voluntary prepayments, the amount required to be
paid by the Borrower under this Section 2.8(b)(iii) during the year immediately
subsequent to the year such voluntary prepayments were made; provided that, the
amount required to be paid under this Section 2.8(b)(iii) shall not in any event
be reduced to less than zero, and no such voluntary prepayments shall reduce
payments required to be made under this Section 2.8(b)(iii) in any year
following the year immediately subsequent to the year such voluntary payments
were made.

 

(iv)          The Borrower shall, on each date the Line of Credit Commitments
are reduced pursuant to Section 2.10, prepay the Line of Credit Loans and, if
necessary, prefund the L/C Obligations by the amount, if any, necessary to
reduce the sum of the aggregate principal amount of Line of Credit Loans and L/C
Obligations then outstanding to the amount to which the Line of Credit
Commitments have been so reduced.

 

(c)           Application of Prepayments.  Unless the Borrower otherwise
directs, prepayments of Loans under Sections 2.8(a) and (b) shall be applied
first pro rata to Borrowings of Base Rate Loans until payment in full thereof
with any balance applied to Borrowings of Fixed Rate Loans and Eurodollar Loans
in the order in which their Interest Periods expire.  Each prepayment of Loans
under Section 2.8(b) shall be made by the payment of the principal amount to be
prepaid and, in the case of any Term Loans or Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 8.1.  Each prefunding of L/C Obligations shall be made in
accordance with Section 7.4.  Subject to Section 2.9, any prepayments of Term
Loans pursuant to Section 2.8(a) and any prepayments pursuant to
Section 2.8(b)(i) (other than prepayments of Line of Credit Loans as set forth
therein), 2.8(b)(ii) or (2.8(b)(iii) shall be applied first to prepay all
remaining installments of the Term Loans pro rata against all such scheduled
installments based upon the respective amounts thereof and second to prepay
outstanding Line of Credit Loans (without any corresponding reduction of the
Line of Credit Commitment).

 

28

--------------------------------------------------------------------------------


 

(d)           Defaulting Lenders.  Until such time as the Default Excess (as
defined below) with respect to any Defaulting Lender has been reduced to zero,
(i) any voluntary prepayment of the Loans pursuant to Section 2.8(a) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Loans of other Lenders as if such Defaulting Lender had no loans
outstanding and the Commitments of such Defaulting Lender were zero and (ii) any
mandatory prepayment of the Loans pursuant to Section 2.8(b) shall, if the
Borrower so directs at the time of making such mandatory prepayment, be applied
to the Loans of other Lenders (but not to the Loans of such Defaulting Lender as
if such Defaulting Lender has funded all Defaulted Loans of such Defaulting
Lender), it being understood and agreed that the Borrower shall be entitled to
retain any portion of any mandatory prepayment of the Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (c).  “Default Excess” means, with respect to any Defaulting Lender,
the excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of the applicable Loans of all the applicable
Lenders (calculated as if all Defaulting Lenders (including such Defaulting
Lender) had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of the applicable Loans of such Defaulting Lender.

 

(e)           The Administrative Agent will promptly advise each Lender of any
notice of prepayment it receives from the Borrower.

 

2.9           Place and Application of Payments.  All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Cincinnati time) on the due date thereof at the office of the
Administrative Agent in Cincinnati, Ohio (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto.  Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made in Dollars, in immediately available funds
at the place of payment, in each case without set-off or counterclaim.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.

 

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders shall be remitted to
the Administrative Agent and distributed as follows:

 

(a)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event all costs and expenses of a character, in each case,
which the Borrower has agreed to pay the Administrative Agent

 

29

--------------------------------------------------------------------------------


 

under Section 10.13 hereof (such funds to be retained by the Administrative
Agent for its own account unless it has previously been reimbursed for such
costs and expenses by the Lenders, in which event such amounts shall be remitted
to the Lenders to reimburse them for payments theretofore made to the
Administrative Agent);

 

(b)           second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(d)           third, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such L/C
Obligations), and Hedging Liability, the aggregate amount paid to, or held as
collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(e)           fourth, to the payment of all other unpaid Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries secured by the Collateral Documents (including, without limitation,
Funds Transfer and Deposit Account Liability) to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

 

(f)            fifth, to the Borrower or whoever else may be lawfully entitled
thereto.

 

2.10         Commitment Terminations.  Voluntary.  The Borrower shall have the
right at any time and from time to time, upon 3 Business Days prior written
notice to the Administrative Agent, to terminate the Line of Credit Commitments
in whole or in part, any partial termination to be (i) in an amount not less
than $500,000 or any greater amount that is an integral multiple of $100,000 and
(ii) allocated ratably among the Lenders in proportion to their respective Line
of Credit Percentages, provided that the Line of Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of Line
of Credit Loans and of L/C Obligations then outstanding unless accompanied by a
prepayment pursuant to Section 2.8(b)(iv).  Any termination of the Line of
Credit Commitments below the L/C Sublimit then in effect shall reduce the L/C
Sublimit by a like amount.  The Administrative Agent shall give prompt notice to
each Lender of any such termination of the Line of Credit Commitments.  Any
termination of the Commitments pursuant to this Section 2.10 may not be
reinstated; provided that the Borrower may rescind or postpone any notice of
termination of the Commitments if such termination would have resulted from a
refinancing of all of the Loans, which refinancing or other repayment shall not
be consummated or otherwise shall be delayed.

 

2.11         Reserved.

 

2.12         Evidence of Indebtedness.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from

 

30

--------------------------------------------------------------------------------


 

each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and,
with respect to Eurodollar Loans, the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall, absent manifest error, be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)           Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (in the case of its Term Loan and
referred to herein as a “Term Note”) or D-2 (in the case of its Line of Credit
Loans and referred to herein as a “Line of Credit Note”), as applicable (the
Term Notes and Line of Credit Notes being hereinafter referred to collectively
as the “Notes” and individually as a “Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender in the
amount of the Term Loan or Line of Credit Commitment, as applicable. 
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 10.10) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 13.12, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and
(b) above.

 

2.13         Fees.

 

(a)           Line of Credit Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Line of Credit Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Line of Credit Commitments;
provided however, that no commitment fee shall accrue to the Unused Line of
Credit Commitment of a Defaulting Lender, or be payable for the benefit of such
Lender, so long as such Lender shall be a Defaulting Lender.  Such commitment
fee shall be payable quarterly in arrears on the last day of each March, June,
September and December in each year (commencing on the first such date occurring
after the date hereof) and on the Line of Credit Termination Date, unless the
Line of Credit Commitments are terminated in whole on an earlier date, in which
event the commitment fee for the period to the date of such termination in whole
shall be paid on the date of such termination.

 

(b)           Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 2.3 hereof,
the Borrower shall pay to the

 

31

--------------------------------------------------------------------------------


 

L/C Issuer for its own account a fronting fee equal to 0.25% of the face amount
of (or of the increase in the face amount of) such Letter of Credit.  Quarterly
in arrears, on the last day of each March, June, September, and December,
commencing on the first such date occurring after the date hereof, the Borrower
shall pay to the Administrative Agent, for the ratable benefit of the Lenders
according to their Line of Credit Percentages, a letter of credit fee at a rate
per annum equal to three and one quarter percent (3.25%) (computed on the basis
of a year of 360 days and the actual number of days elapsed) applied to the
daily average face amount of Letters of Credit outstanding during such quarter;
provided that, while any Event of Default exists or after acceleration, such
rate shall increase by 2% over the rate otherwise payable and such fee shall be
paid on demand of the Administrative Agent at the request or with the consent of
the Required Lenders; provided, however, that in the absence of acceleration,
any rate increase pursuant to the foregoing proviso shall be made at the
direction of the Administrative Agent, acting at the request or with the consent
of the Required Lenders; provided further, that no letter of credit fee shall
accrue to the Line of Credit Percentage of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard drawing, negotiation, amendment, transfer and
other administrative fees for each Letter of Credit.  Such standard fees
referred to in the preceding sentence may be established by the L/C Issuer from
time to time.

 

(c)           Closing Fee.  Fifth Third Bank shall receive on the Closing Date,
for its own use and benefit, a closing fee in an amount equal to $100,000, which
closing fee shall be deemed non-refundable and fully-earned when paid.

 

(d)           Audit Fees.  The Borrower shall pay to the Administrative Agent
for its own use and benefit reasonable out-of-pocket charges for audits of the
Collateral performed after the Closing Date by the Administrative Agent or its
agents or representatives in such amounts as the Administrative Agent may from
time to time request (the Administrative Agent acknowledging and agreeing that
such charges shall be computed in the same manner as it at the time customarily
uses for the assessment of charges for similar collateral audits); provided,
however, (x) field exams will be charged at a rate of $850 per man-day plus
reasonable out-of-pocket expenses, and (y) in the absence of any Event of
Default, the Administrative Agent may not conduct more than two such audits per
calendar year and the Borrower shall not be required to pay the Administrative
Agent for more than one such audit per calendar year.

 

2.14         Account Debit.  The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.  Without limiting the
generality of the foregoing, the parties hereto hereby acknowledge and agree
that, to the extent operating costs relating to demand deposit accounts
maintained by the Borrower or any of its Subsidiaries exceed the earnings credit
associated with the available account balances in any one month, the deficiency
will constitute Obligations hereunder.

 

32

--------------------------------------------------------------------------------


 

Section 3.              Conditions Precedent.

 

The obligation of each Lender to advance any Loan or of the L/C Issuer to issue,
extend the expiration date (including by not giving notice of non-renewal) of or
increase the amount of any Letter of Credit under this Agreement, shall be
subject to the following conditions precedent:

 

3.1           All Credit Events.  At the time of each Credit Event hereunder:

 

(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct in all material
respects (except to the extent any such representations or warranties are
already qualified by materiality, in which event they shall be true and correct
in all respects) as of said time, except to the extent the same expressly relate
to an earlier date, in which case they are true and correct in all material
respects (except to the extent any such representations or warranties are
already qualified by materiality, in which event they shall be true and correct
in all respects) as of such date;

 

(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

 

(c)           after giving effect to any requested extension of credit under the
Line of Credit, the aggregate principal amount of all Line of Credit Loans and
L/C Obligations under this Agreement shall not exceed the aggregate Line of
Credit Commitments;

 

(d)           in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 2.5 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application together with any fees called for by Section 2.13 hereof, and, in
the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form reasonably acceptable to the L/C Issuer
together with fees called for by Section 2.13 hereof; and

 

(e)           after giving pro forma effect to any Credit Event (or the
incurrence of any L/C Obligations), the ratio of (a) Total Funded Debt of the
Borrower and its Subsidiaries as of such date to (b) the sum of (x) Adjusted
EBITDA for the most recent twelve month period ending on or prior to such date
for which financial statements have been delivered pursuant hereto, plus
(y) regularly-scheduled cash payments made with respect to Capitalized Lease
Obligations for such period, would be less than or equal to a ratio equal to
(x) the maximum permitted Leverage Ratio pursuant to Section 6.20 hereof as of
the last day of the most recent calendar quarter less (y) 0.25.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections
(a) through (f) above.

 

3.2           Initial Credit Event.  Before or concurrently with the initial
Credit Event:

 

(a)           the Administrative Agent shall have received the Mortgages duly
executed by the Borrower and the Security Agreement duly executed by the
Borrower, together with (i)

 

33

--------------------------------------------------------------------------------


 

UCC financing statements to be filed against the Borrower, as debtor, in favor
of the Administrative Agent, as secured party, and (ii) patent, trademark, and
copyright collateral agreements, to the extent requested by the Administrative
Agent;

 

(b)           the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as additional insured and mortgagee and lender loss payee, as applicable;

 

(c)           the Administrative Agent shall have received copies of the
Borrower’s certificate of formation, certificate of organization, operating
agreement, articles of incorporation and bylaws, as applicable (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary, Assistant Secretary or Chief Financial Officer and, with
respect to organizational documents filed with a Governmental Authority, by the
applicable Governmental Authority;

 

(d)           the Administrative Agent shall have received copies of resolutions
of the Borrower’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on the Borrower’s behalf, all
certified in each instance by its Secretary, Assistant Secretary or Chief
Financial Officer;

 

(e)           the Administrative Agent shall have received copies of the
certificates of good standing, or nearest equivalent in the relevant
jurisdiction, for the Borrower (dated no earlier than 30 days prior to the date
hereof) from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable, and of each state in which it is qualified to do
business as a foreign partnership corporation or organization;

 

(f)            the Administrative Agent shall have received a list of
Responsible Officers of the Borrower who are authorized to execute and deliver
Loan Documents (which list may be in the form of an incumbency certificate in
form reasonably acceptable to the Administrative Agent);

 

(g)           the Administrative Agent shall have received for itself and for
the Lenders the initial fees called for by Section 2.13 hereof;

 

(h)           the Administrative Agent shall have received mortgagee’s title
insurance policies (or binding commitments therefore) in form and substance
reasonably acceptable to the Administrative Agent in an aggregate amount
reasonably acceptable to the Administrative Agent insuring the Liens of the
Mortgages to be valid first priority Liens subject to no defects or objections
that are acceptable to the Administrative Agent, together with such endorsements
as the Administrative Agent may reasonably require;

 

(i)            the Administrative Agent shall have received a survey in form and
substance reasonably acceptable to the Administrative Agent prepared by a
licensed surveyor on each parcel of real property subject to the Lien of the
Mortgages;

 

34

--------------------------------------------------------------------------------


 

(j)            the Administrative Agent shall have received a report of an
independent firm of environmental engineers acceptable to the Administrative
Agent concerning the environmental hazards and matters with respect to the
parcels of real property subject to the Lien of the Mortgages;

 

(k)           the Administrative Agent shall have received an appraisal report
prepared for the Administrative Agent by a state certified appraiser selected by
the Administrative Agent, which appraisal report describes the fair market value
of the real property subject to the Liens of the Mortgages and otherwise meets
the requirements of applicable law for appraisals prepared for federally insured
depository institutions;

 

(l)            the Administrative Agent shall have received a flood
determination report for each parcel of real property subject to the Lien of the
Mortgages prepared for the Agent by a flood determination company selected by
the Administrative Agent stating whether or not any portion of such property is
in a federally designated flood hazard area;

 

(m)          [Reserved];

 

(n)           [Reserved];

 

(o)           [Reserved];

 

(p)           [Reserved];

 

(q)           the capital and organizational structure of the Borrower shall be
reasonably satisfactory to the Administrative Agent;

 

(r)            the Administrative Agent shall have received such evaluations and
certifications as it may reasonably require in order to satisfy itself as to the
value of the Collateral, the financial condition of the Borrower and the
Sellers, and the lack of material contingent liabilities of the Borrower;

 

(s)           the Administrative Agent shall have received financing statement
and, as appropriate, tax and judgment lien search results against the Property
of the Borrower, and each of the Sellers evidencing the absence of Liens on its
Property except for Permitted Liens;

 

(t)            the Administrative Agent shall have received pay-off and lien
release letters from secured creditors of the Borrower (other than holders of
Permitted Liens) setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of the Borrower) and containing an undertaking to cause
to be delivered to the Administrative Agent UCC termination statements, mortgage
releases and any other lien release instruments necessary to release Liens on
the assets of the Borrower, which pay-off and lien release letters shall be in
form and substance reasonably acceptable to the Administrative Agent;

 

(u)           since March 16, 2011, there has been no material adverse change in
the financial condition or operations of the Borrower;

 

35

--------------------------------------------------------------------------------


 

(v)           the Administrative Agent shall have received the written opinions
of counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(w)          the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

 

Section 4.              The Collateral and Guaranties.

 

4.1           Collateral.  The Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall be secured by (a) valid, perfected,
and enforceable Liens on all right, title, and interest of the Borrower and each
Subsidiary in all capital stock and other equity interests held by such Person
in each of its Subsidiaries, whether now owned or hereafter formed or acquired,
and all proceeds thereof, and (b) valid, perfected, and enforceable Liens on all
right, title, and interest of the Borrower and each Subsidiary in all personal
property, fixtures, and real estate, whether now owned or hereafter acquired or
arising, and all proceeds thereof; provided, however, that:  (i) the Lien of the
Administrative Agent on Property subject to a Capital Lease or conditional sale
agreement or subject to a purchase money lien, in each instance to the extent
permitted hereby, shall be subject to the rights of the lessor or lender
thereunder, (ii) until a Default or Event of Default has occurred and is
continuing and thereafter until otherwise required by the Administrative Agent
or the Required Lenders, Liens on Exempt Accounts, (iii) until a Default or
Event of Default has occurred and is continuing and thereafter until otherwise
required by the Administrative Agent or the Required Lenders, Liens on vehicles
which are subject to a certificate of title law need not be perfected provided
that the total value of such property at any one time not so perfected shall not
exceed $100,000 in the aggregate and (iv) the Lien of the Administrative Agent
shall not extend to the Excluded Property (as defined in the Security
Agreement).

 

4.2           Liens on Real Property.  In the event that the Borrower or any
Subsidiary owns in fee or hereafter acquires a fee interest in any real
property, with a fair market value in excess of $750,000 the Borrower shall, or
shall cause such Subsidiary to, execute and deliver to the Administrative Agent
(or a security trustee therefor) a mortgage or deed of trust acceptable in form
and substance reasonably satisfactory to the Administrative Agent for the
purpose of granting to the Administrative Agent a Lien on such real property to
secure the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, shall pay all taxes, costs, and expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and, to the
extent requested by the Administrative Agent, shall supply to the Administrative
Agent at the Borrower’s cost and expense a survey, environmental report, hazard
insurance policy, appraisal report, and a mortgagee’s policy of title insurance
from a title insurer reasonably acceptable to the Administrative Agent insuring
the validity of such mortgage or deed of trust and its status as a first Lien
(subject to Permitted Liens) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

 

4.3           Guaranties.  The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be jointly and severally

 

36

--------------------------------------------------------------------------------


 

guaranteed by each direct and indirect Subsidiary of the Borrower pursuant to
one or more guaranty agreements in form and substance reasonably acceptable to
the Administrative Agent, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties”).

 

4.4           Further Assurances.  The Borrower agrees that it shall, and shall
cause each Subsidiary to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral.  In the event the Borrower or any Subsidiary forms or acquires
any other Subsidiary after the date hereof, the Borrower shall promptly upon
such formation or acquisition cause such newly formed or acquired Subsidiary to
execute a Guaranty and such Collateral Documents as the Administrative Agent may
then require, and the Borrower shall also deliver to the Administrative Agent,
or cause such Subsidiary to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such other instruments, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.

 

Section 5.              Representations and Warranties.

 

The Borrower represents and warrants to each Lender and the Administrative
Agent, and agrees, that:

 

5.1           Organization and Qualification.  The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage and (iii) is duly qualified and in good standing
in each jurisdiction where the ownership, leasing or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing could not be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

5.2           Authority and Enforceability.  The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes, to grant to
the Administrative Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it.  Each Subsidiary, if any, has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it.  The Loan Documents
delivered by the Borrower and by each Subsidiary, if any, have been duly
authorized, executed, and delivered by such Person and constitute valid and
binding obligations of such Person enforceable against it in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other

 

37

--------------------------------------------------------------------------------


 

Loan Documents do not, nor does the performance or observance by the Borrower or
any Subsidiary, if any, of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under (i) any provision of
law or any judgment, injunction, order or decree binding upon the Borrower or
any Subsidiary, if any, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) any provision of the organizational documents
(e.g., charter, articles of incorporation, by-laws, articles of association,
operating agreement, partnership agreement or other similar document) of the
Borrower or any Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Subsidiary
or any of its Property, in each case, where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Subsidiary other than the Liens granted
in favor of the Administrative Agent pursuant to the Collateral Documents.

 

5.3           Financial Reports.  The audited consolidated financial statements
of the Borrower as at December 28, 2010, and the unaudited interim consolidated
financial statements of the Borrower as at March 29, 2011, for the three months
then ended, heretofore furnished to the Administrative Agent, fairly and
adequately present in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis.

 

5.4           No Material Adverse Change.  Since March 16, 2011, there has been
no change in the financial condition or operations of the Borrower and the
Subsidiaries taken as a whole, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

5.5           Litigation and Other Controversies.  There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened against the Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

 

5.6           True and Complete Disclosure.  All information furnished by or on
behalf of the Borrower or any of its Subsidiaries in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not materially misleading in light of
the circumstances under which such information was provided; provided that, with
respect to projected financial information furnished by or on behalf of the
Borrower or any of its Subsidiaries, the Borrower only represents and warrants
that such information is prepared in good faith based upon assumptions believed
to be reasonable at the time, it being understood that actual results may differ
from such projections and that such differences may be material.

 

5.7           Use of Proceeds; Margin Stock.

 

(a)           All proceeds of the Term Loans shall be used by the Borrower to
refinance existing Indebtedness, pay a portion of the purchase price for the
Troy Acquisition, for expenses

 

38

--------------------------------------------------------------------------------


 

incurred in connection with such acquisition and pay fees, costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby and for working capital and general corporate purposes all proceeds of
the Line of Credit Loans shall be used by the Borrower for working capital
purposes and other general corporate purposes (excluding Acquisitions which do
not constitute Permitted Strategic Acquisitions) of the Borrower and its
Subsidiaries.  No part of the proceeds of any Loan or other extension of credit
hereunder will be used by the Borrower or any Subsidiary thereof to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any margin stock.  Neither the making of any
Loan or other extension of credit hereunder nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulations T, U or X of
the Board of Governors of the Federal Reserve System and any successor to all or
any portion of such regulations.  Margin Stock (as defined above) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
that are subject to any limitation on sale, pledge or other restriction
hereunder.

 

5.8           Taxes.  The Borrower and each of its Subsidiaries has timely filed
or caused to be timely filed all tax returns required to be filed by the
Borrower and/or any of its Subsidiaries, except where failure to so file could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The Borrower and each of its Subsidiaries has paid all
taxes, assessments and other governmental charges payable by them other than
taxes, assessments and other governmental charges which are not delinquent,
except (i) those that are being contested in good faith and by proper legal
proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP, or (ii) where failure to pay could not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

5.9           ERISA.  The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan under Title IV of
ERISA.  The Borrower and its Subsidiaries have no contingent liabilities with
respect to any post-retirement benefits under a welfare plan, as defined in
Section 3(1) of ERISA, other than liability for continuation coverage described
in article 6 of Title 1 of ERISA.

 

5.10         Subsidiaries.  Schedule 5.10 correctly sets forth, as of the
Closing Date, each Subsidiary of the Borrower, its respective jurisdiction of
organization and the direct owner and the percentage ownership (direct and
indirect) of each class of its capital stock or other equity interests.

 

5.11         Compliance with Laws.  The Borrower and each of its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authority in respect of the
conduct of their businesses and the ownership of their property (including but
not limited to all applicable statutes, regulations and orders of, and all
applicable restrictions with respect to the production, procurement, sale,
distribution, promotion and advertising of liquor, beer and other alcoholic
beverages), except

 

39

--------------------------------------------------------------------------------


such noncompliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.12         Environmental Matters.  The Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all noncompliances could not reasonably be expected to have
a Material Adverse Effect.  There are no pending or, to the best knowledge of
the Borrower and its Subsidiaries after due inquiry, threatened Environmental
Claims, including any such claims (regardless of materiality) for liabilities
under CERCLA relating to the disposal of Hazardous Materials, against the
Borrower or any of its Subsidiaries or any real property, including leaseholds,
owned or operated by the Borrower or any of its Subsidiaries, except such claims
as could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, there are no facts, circumstances, conditions or occurrences on any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries that, to the knowledge of the Borrower and its Subsidiaries after
due inquiry, could reasonably be expected (i) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
real property, or (ii) to cause any such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such real
property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.  Hazardous Materials have not been Released on or from any
real property, including leaseholds, owned or operated by the Borrower or any of
its Subsidiaries where such Release, individually, or when combined with other
Releases, in the aggregate, may reasonably be expected to have a Material
Adverse Effect.

 

5.13         Investment Company.  Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

5.14         Intellectual Property.  The Borrower and each of its Subsidiaries
owns all the patents, trademarks, permits, service marks, trade names,
copyrights, franchises and formulas, or rights with respect to the foregoing, or
each has obtained licenses of all other rights of whatever nature necessary for
the present conduct of its businesses, in each case without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, could reasonably be expected to result in a Material Adverse Effect.

 

5.15         Good Title.  The Borrower and its Subsidiaries have good and
insurable title, or valid leasehold interests, to their assets as reflected on
the Borrower’s most recent consolidated balance sheet provided to the
Administrative Agent (except for sales of assets in the ordinary course of
business, and such defects in title that could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect) and is
subject to no Liens, other than Permitted Liens.

 

5.16         Labor Relations.  Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (i) no strike, labor dispute, slowdown
or stoppage pending against the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower and its Subsidiaries, threatened against

 

40

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries and (ii) to the knowledge of the
Borrower and its Subsidiaries, no union representation proceeding is pending
with respect to the employees of the Borrower or any of its Subsidiaries and no
union organizing activities are taking place, except (with respect to any matter
specified in clause (i) or (ii) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.

 

5.17         Capitalization.  All outstanding equity interests of the Borrower
and the Subsidiaries have been duly authorized and validly issued, and are fully
paid and nonassessable, and there are no outstanding commitments or other
obligations of the any Subsidiary to issue, and no rights of any Person to
acquire, any equity interests in any Subsidiary.

 

5.18         Other Agreements.  Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
the Borrower, any Subsidiary or any of their Property, which default could
reasonably be expected to have a Material Adverse Effect.

 

5.19         Governmental Authority and Licensing.  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of each
Governmental Authority necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding that could reasonably
be expected to result in revocation or denial of any license, permit or approval
is pending or, to the knowledge of the Borrower, threatened, except where such
revocation or denial could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

5.20         Approvals.  No material authorization, consent, license or
exemption from, or filing or registration with, any Governmental Authority, nor
any approval or consent of any other Person, is or will be necessary to the
valid execution, delivery or performance by the Borrower or any Subsidiary of
any Loan Document, except for such approvals which have been obtained prior to
the date of this Agreement and remain in full force and effect.

 

5.21         Affiliate Transactions.  Neither the Borrower nor any Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
with Wholly-Owned Subsidiaries) on terms and conditions which are less favorable
to the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

 

5.22         Solvency.  As of the Closing Date, the Borrower and its
Subsidiaries are collectively solvent, able to pay their debts as they become
due, and have sufficient capital to carry on their business and all businesses
in which they are about to engage.

 

5.23         No Broker Fees.  Except as set forth on Schedule 5.23, no broker’s
or finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated thereby; and the Borrower hereby agrees to indemnify
the Administrative Agent and the Lenders against, and agree that they will hold
the Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been

 

41

--------------------------------------------------------------------------------


 

incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.

 

5.24         Foreign Assets Control Regulations and Anti-Money Laundering.

 

(a)           OFAC.  Neither Borrower nor any of its Subsidiaries is (i) a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of
Section 2, or (iii) a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

(b)           Patriot Act.  The Borrower and its Subsidiaries are in compliance,
in all material respects, with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

Section 6.              Covenants.

 

The Borrower covenants and agrees that, so long as any Credit is available to
the Borrower hereunder and until all Obligations are paid in full:

 

6.1           Information Covenants.  The Borrower will furnish to the
Administrative Agent, for distribution to each Lender:

 

(a)           Monthly Reports.  Within 30 days after the end of each fiscal
month of the Borrower, commencing with the fiscal month of the Borrower ending
nearest to April 30, 2011, (x) the Borrower’s consolidated balance sheet as at
the end of such fiscal month, (y) the related consolidated statements of income
and retained earnings and of cash flows for such fiscal month and for the
elapsed portion of the fiscal year-to-date period then ended, and
(z) location-specific sales reports for such fiscal month and for the elapsed
portion of the fiscal year-to-date period then ended, all in reasonable detail,
prepared by the Borrower in accordance with GAAP, setting forth comparative
figures for the corresponding fiscal month in the prior fiscal year and
comparable budgeted figures for such fiscal month, all of which shall be
certified by the chief financial officer or other officer of the Borrower
reasonably acceptable to the Administrative Agent that they fairly present in
all material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(b)           Annual Statements.  Within 120 days after the close of each fiscal
year of the Borrower, a copy of the Borrower’s consolidated balance sheet as of
the last day of the fiscal

 

42

--------------------------------------------------------------------------------


 

year then ended and the Borrower’s consolidated statements of income, retained
earnings, and cash flows for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied by an unqualified (as to scope of audit or
“going concern”) opinion of a firm of independent public accountants of
recognized national standing selected by the Borrower or otherwise reasonably
acceptable to the Administrative Agent, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards.

 

(c)           Officer’s Certificates.  Within 45 days after the end of each
fiscal quarter of the Borrower and at the time of the delivery of the financial
statements provided for in Section 6.1(b), commencing with the fiscal quarter of
the Borrower ending on or about June 30, 2011, (i) a certificate of the chief
financial officer or other officer of the Borrower reasonably acceptable to
Administrative Agent in the form of Exhibit E (x) stating no Default or Event of
Default has occurred during the period covered by such statements of, if a
Default or Event of Default exists, a detailed description of the Default or
Event of Default and all actions the Borrower is taking with respect to such
Default or Event of Default, (y) confirming that the representations and
warranties stated in Section 5 remain true and correct in all material respects 
(except to the extent any such representations or warranties are already
qualified by materiality, in which event they shall be true and correct in all
respects) (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(except to the extent any such representations or warranties are already
qualified by materiality, in which event they shall be true and correct in all
respects) as of such date), and (z) showing the Borrower’s compliance with the
covenants set forth in 6.20 and (ii) a comparison of the current year to date
financial results (other than in respect of the balance sheets included therein)
against the budgets required to be submitted pursuant to clause 6.1(d).

 

(d)           Budgets.  As soon as available, but in any event at least 30 days
after to the first day of each fiscal year of the Borrower, a budget in form
reasonably satisfactory to the Administrative Agent (including, without
limitation, a breakdown of the projected results of each line of business of the
Borrower and its Subsidiaries, and budgeted consolidated statements of income,
and sources and uses of cash and balance sheets for the Borrower and its
Subsidiaries) of the Borrower and its Subsidiaries in reasonable detail
satisfactory to the Administrative Agent for each fiscal month and the four
fiscal quarters of the immediately succeeding fiscal year and, with appropriate
discussion, the principal assumptions upon which such budget is based.

 

(e)           Notice of Default or Litigation.  Promptly, and in any event
within five (5) Business Days after any Responsible Officer of the Borrower
obtains knowledge thereof (including knowledge of the potential impact thereof),
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any other event which could reasonably be expected to have a
Material Adverse Effect, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, (ii) the commencement of, or threat of, or any significant
development in, any litigation, labor

 

43

--------------------------------------------------------------------------------


 

controversy, arbitration or governmental proceeding pending against the Borrower
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.

 

(f)            Management Letters.  Promptly after the Borrower’s receipt
thereof, a copy of each report or any final “management letter” submitted to the
Borrower or any of its Subsidiaries by its certified public accountants and the
management’s responses thereto.

 

(g)           Other Reports and Filings  Promptly, copies of all financial
information, proxy materials and other material information, certificates,
reports, statements and completed forms, if any, which the Borrower or any of
its Subsidiaries has furnished generally to all or substantially all of the
shareholders of the Borrower.

 

(h)           Environmental Matters.  Promptly upon, and in any event within
five Business Days after any Responsible Officer of the Borrower obtains
knowledge thereof (including knowledge of the potential impact thereof), notice
of one or more of the following environmental matters which individually, or in
the aggregate, may reasonably be expected to have a Material Adverse Effect: 
(i) any notice of Environmental Claim against the Borrower or any of its
Subsidiaries or any real property owned or operated by the Borrower or any of
its Subsidiaries; (ii) any condition or occurrence on or arising from any real
property owned or operated by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such real property; (iii) any condition or occurrence on any real
property owned or operated by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Borrower
or any of its Subsidiaries of such real property under any Environmental Law;
and (iv) any removal or remedial actions to be taken in response to the actual
or alleged presence of any Hazardous Material on any real property owned or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority.  All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and the Borrower’s or such Subsidiary’s
response thereto.  In addition, the Borrower agrees to provide the Lenders with
copies of all material written communications by the Borrower or any of its
Subsidiaries with any Person or Governmental Authority relating to any of the
matters set forth in clauses (i)-(iv) above, and such detailed reports relating
to any of the matters set forth in clauses (i)-(iv) above as may reasonably be
requested by the Administrative Agent or the Required Lenders.

 

(i)            Other Information.  From time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or any Lender may
reasonably request.

 

Information required to be delivered pursuant to Sections 6.1(e), (f) and
(g) shall be deemed to have been delivered hereunder if such information, or one
or more annual or quarterly reports containing such information is
readily-identifiable and available on the website of the Securities and Exchange
Commission at http://www.sec.gov.

 

44

--------------------------------------------------------------------------------


 

6.2           Inspections.  The Borrower will, and will cause each Subsidiary
to, permit officers, representatives and agents of the Administrative Agent or
any Lender, to visit and inspect any Property of the Borrower or such
Subsidiary, and to examine the books of account of the Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the Borrower or
such Subsidiary with its and their officers and independent accountants, all at
such reasonable times as the Administrative Agent or any Lender may request;
provided that, (x) prior written notice of any such visit, inspection or
examination shall be provided to the Borrower and such visit, inspection or
examination shall be performed at reasonable times to be agreed to by the
Borrower, which agreement will not be unreasonably withheld, (y) excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders shall exercise rights under
this Section 6.2 and the Administrative Agent shall not exercise such right more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at Borrower’s expense, and (z) the
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants.

 

6.3           Maintenance of Property, Insurance, Environmental Matters, etc.

 

(a)           The Borrower will, and will cause each of its Subsidiaries to,
(i) keep its property, plant and equipment in good repair, working order and
condition, normal wear and tear and casualty and condemnation excepted, and
shall from time to time make repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto in accordance with prudent
industry practice and (ii) maintain in full force and effect with financially
sound and reputable insurance companies insurance which provides substantially
the same (or greater) coverage and against at least such risks as is in
accordance with industry practice, and shall furnish to the Administrative Agent
upon request full information as to the insurance so carried.  In any event, the
Borrower shall, and shall cause each of its Subsidiaries to, maintain insurance
on the Collateral to the extent required by the Collateral Documents.

 

(b)           Without limiting the generality of Section 6.3(a), the Borrower
and its Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws, except to the extent that
the aggregate effect of all noncompliance could not reasonably be expected to
have a Material Adverse Effect; (ii) shall obtain and maintain in full force and
effect all governmental approvals required for its operations at or on its
properties by any applicable Environmental Laws; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties which individually or in the aggregate may
reasonably be expected to have a Material Adverse Effect; (iv) shall not, and
shall not permit any other Person to, own or operate on any of its properties
any landfill or dump or hazardous waste treatment, storage or disposal facility
as defined pursuant to the RCRA, or any comparable state law; and (v) shall not
use, generate, treat, store, release or dispose of Hazardous Materials at or on
any of the real property except in the ordinary course of its business and in
material compliance with all Environmental Laws.  With respect to any material
Release of Hazardous Materials, the Borrower and its Subsidiaries shall conduct
any necessary or required investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other response action necessary to
remove, cleanup or abate any material quantity of Hazardous Materials released
at or on any of its properties as required by any applicable Environmental Law.

 

45

--------------------------------------------------------------------------------


 

6.4           Preservation of Existence.  The Borrower will, and will cause each
of its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect, its
franchises, authority to do business, licenses, patents, trademarks, copyrights
and other proprietary rights; provided, however, that nothing in this
Section 6.4 shall prevent, to the extent permitted by Section 6.13, sales of
assets by the Borrower or any of its Subsidiaries, the dissolution or
liquidation of any Subsidiary of the Borrower, or the merger or consolidation
between or among the Subsidiaries of the Borrower.

 

6.5           Compliance with Laws.  The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all laws, rules,
regulations, ordinances and orders applicable to its property or business
operations of any Governmental Authority (including but not limited to all
applicable statutes, regulations and orders of, and all applicable restrictions
with respect to the production, procurement, sale, distribution, promotion and
advertising of liquor, beer and other alcoholic beverages), where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.

 

6.6           ERISA.  The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
have a Material Adverse Effect or result in a Lien upon any of its Property. 
The Borrower shall, and shall cause each Subsidiary to, promptly notify the
Administrative Agent and each Lender of:  (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by the Borrower or any Subsidiary of any material liability,
fine or penalty, or any material increase in the contingent liability of the
Borrower or any Subsidiary with respect to any post-retirement Welfare Plan
benefit.

 

6.7           Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, all taxes, assessments, fees and other
governmental charges imposed upon it or any of its Property, before becoming
delinquent and before any penalties accrue thereon, unless and to the extent
that (i) the same are being contested in good faith and by proper proceedings
and as to which appropriate reserves are provided therefor, or (ii) where
failure to pay could not be reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

6.8           Contracts with Affiliates.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than Wholly-Owned Subsidiaries) on
terms and conditions which are less favorable to the Borrower or such Subsidiary
than would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

 

6.9           No Changes in Fiscal Year.  The Borrower shall not, nor shall it
permit any Subsidiary to, change its fiscal year from its present basis.

 

46

--------------------------------------------------------------------------------


 

6.10         Change in the Nature of Business.  The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date and businesses reasonably related or
ancillary thereto.

 

6.11         Indebtedness.  The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except;

 

(a)           the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);

 

(b)           Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);

 

(c)           intercompany Indebtedness among the Borrower and its Subsidiaries
to the extent permitted by Section 6.14;

 

(d)           so long as the Borrower would be in compliance with Sections
6.20(a) and (b) hereof on a pro forma basis (calculated as of the date of, and
after giving effect to, the incurrence of such Indebtedness) after the
incurrence thereof, purchase money Indebtedness and Capitalized Lease
Obligations of the Borrower and its Subsidiaries;

 

(e)           Indebtedness outstanding as of the Closing Date and listed on
Schedule 6.11 and any modifications, refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such modification, refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid and fees and expenses reasonably incurred in connection with such
modification, refinancing, refunding, renewal or extension and (ii) the terms
and conditions (including, if applicable, as to collateral and subordination) of
any such modified, refinanced, refunded, renewed or extended Indebtedness are
not materially less favorable to the Borrower or its Subsidiaries or the Lenders
that the terms and conditions of the Indebtedness so modified, refinanced,
refunded, renewed or extended;

 

(f)            Guarantees of the Borrower and its Subsidiaries in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted hereunder;

 

(g)           Indebtedness in respect of netting services, overdraft protection
and similar arrangements, in each case in connection with deposit accounts;

 

(h)           Indebtedness incurred in connection with any Permitted
Sale-Leaseback;

 

(i)            Indebtedness assumed in connection with any Permitted Strategic
Acquisition, so long as both immediately prior and after giving effect thereto,
(x) no Event of Default shall exist or result therefrom and (y) the Borrower and
its Subsidiaries will be in

 

47

--------------------------------------------------------------------------------


 

compliance on a pro forma basis with the covenants set forth in Section 6.20
after giving effect to such Permitted Strategic Acquisition and the incurrence
of such Indebtedness;

 

(j)            Indebtedness representing deferred compensation to employees of
the Borrower and its Subsidiaries;

 

(k)           so long as the Borrower would be in compliance on a pro forma
basis with Sections 6.20(a), (b) and (c) hereof (calculated as of the date of,
and after giving effect to, the incurrence of such Indebtedness), Indebtedness
incurred by the Borrower or its Subsidiaries in a Permitted Strategic
Acquisition or any disposition under agreements providing for the adjustment of
the purchase price or similar adjustment;

 

(l)            to the extent constituting Indebtedness, the Specified Preferred;

 

(m)          to the extent constituting Indebtedness, obligations in respect of
surety bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; and

 

(n)           Indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $100,000 in the aggregate
at any one time outstanding.

 

6.12         Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):

 

(a)           Liens for the payment of taxes which are (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and adequate
reserves have been established therefor;

 

(b)           Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;

 

(c)           Liens on good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made (including, without limitation, deposits made
in connection with obtaining liquor licenses, food-selling licenses and similar
licenses and deposits with liquor wholesalers) in the ordinary course of
business;

 

(d)           Liens existing on the Closing Date and listed on Schedule 6.12 and
any modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under

 

48

--------------------------------------------------------------------------------


 

Section 6.11 and the proceeds and products thereof and (ii) the renewal,
extension or refinancing of the obligations secured or benefitted by such Liens
is permitted by Section 6.11;

 

(e)           mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(f)            Liens created by or pursuant to this Agreement and the Collateral
Documents;

 

(g)           Liens on property of the Borrower or any Subsidiary created solely
for the purpose of securing Indebtedness permitted by Section 6.11(d) hereof,
representing or incurred to finance the purchase price of Property, provided
that (x) no such Lien shall extend to or cover other Property of the Borrower or
such Subsidiary other than the respective Property so acquired after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 6.11 and the proceeds and
products thereof, and (y) the principal amount of Indebtedness secured by any
such Lien shall at no time exceed the purchase price of such Property, as
reduced by repayments of principal thereon;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 7.1(g);

 

(i)            Liens (i) of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection and (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry;

 

(j)            Liens existing on property at the time of its acquisition or
existing on the property or any Person that becomes a Subsidiary after the date
hereof (other than Liens on equity interests of any Person that becomes a
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary, (ii) such Lien does not
extend to or cover any other assets or property (other than the proceeds or
products thereof) and (ii) the Indebtedness secured thereby is permitted under
Section 6.11;

 

(k)           easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any
Subsidiary;

 

(l)            Liens created by or pursuant to the Harmony Escrow Agreement; and

 

(m)          Liens securing Indebtedness in an aggregate amount not to exceed
$100,000 at any one time.

 

6.13         Consolidation, Merger, Sale of Assets, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or merge or

 

49

--------------------------------------------------------------------------------


 

consolidate, or convey, sell, lease or otherwise dispose of all or any part of
its property, including any disposition as part of any sale-leaseback
transactions except that this Section shall not prevent:

 

(a)           the sale and lease of inventory in the ordinary course of
business;

 

(b)           the sale, transfer or other disposition of any tangible personal
property that, in the reasonable judgment of the Borrower or its Subsidiaries,
has become uneconomic, obsolete or worn out;

 

(c)           the sale, transfer, lease, or other disposition of Property of the
Borrower and its Subsidiaries to one another;

 

(d)           the merger of any Subsidiary with and into the Borrower or any
other Subsidiary, provided that, in the case of any merger involving the
Borrower, the Borrower is the legal entity surviving the merger;

 

(e)           the dissolution or liquidation of any Subsidiary so long as the
assets of such Subsidiary (if any) are transferred to the Borrower or another
Subsidiary;

 

(f)            the disposition or sale of Cash Equivalents on consideration for
cash;

 

(g)           so long as no Event of Default has then occurred and is
continuing, sale-leaseback transactions which constitute dispositions of
Specified Properties (each, a “Permitted Sale-Leaseback”);

 

(h)           dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

 

(i)            dispositions permitted under Section 6.14;

 

(j)            leases, subleases, license or sublicenses of property in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries; and

 

(k)           the sale, transfer, lease, or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $500,000 during any fiscal year of the Borrower.

 

Upon the written request of the Borrower, the Administrative Agent shall
(i) release its Lien on any Property sold pursuant to the foregoing provisions
and (ii) release any Subsidiary from its guaranty to the extent such Subsidiary
dissolved or liquidated pursuant to the foregoing provisions.

 

6.14         Advances, Investments and Loans.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make loans or
advances to or make, retain or

 

50

--------------------------------------------------------------------------------


 

have outstanding any investments (whether through purchase of equity interests
or obligations or otherwise) in, any other Person or enter into any partnerships
or joint ventures, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract outside the ordinary course of
business, except that this Section shall not prevent:

 

(a)           receivables created in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;

 

(b)           investments in Cash Equivalents;

 

(c)           investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(d)           the Borrower’s investments from time to time in its Wholly-Owned
Subsidiaries (or, to the extent its articles of incorporation, bylaws and other
organizational documents are not amended or modified in any manner, as
reasonably determined by Administrative Agent, adverse to the interests of any
of the Lenders after the Closing Date, the Kansas Subsidiary) and investments
made from time to time by a Wholly-Owned Subsidiary (or the Kansas Subsidiary)
in the Borrower or one or more of its Wholly-Owned Subsidiaries (or, to the
extent its articles of incorporation, bylaws and other organizational documents
are not amended or modified in any manner, as reasonably determined by
Administrative Agent, adverse to the interests of any of the Lenders after the
Closing Date, the Kansas Subsidiary);

 

(e)           intercompany advances made from time to time among the Borrower
and its Wholly-Owned Subsidiaries;

 

(f)            Permitted Strategic Acquisitions;

 

(g)           the Troy Acquisition;

 

(h)           investments arising out of transactions permitted under Sections
6.11, 6.12, 6.13 and 6.15;

 

(i)            promissory notes and other non-cash consideration received in
connection with any disposition permitted by Section 6.13;

 

(j)            other investments, loans and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $50,000 in the
aggregate at any one time outstanding.

 

6.15         Restricted Payments.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, (a) declare or pay any dividends on or make any
other distributions in respect of any class or series of its equity interests or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its equity interests or any warrants, options, or similar

 

51

--------------------------------------------------------------------------------


 

instruments to acquire the same; provided, however, that the foregoing shall not
operate to prevent:

 

(a)           the making of dividends or distributions by any Subsidiary of the
Borrower to the holders of its equity interests;

 

(b)           quarterly dividend payments on Specified Preferred may be paid
provided both before and after giving effect to such payment and any Borrowings
or other loans to be made in connection therewith, no Event of Default shall
exist, including but not limited to with respect to the covenants contained in
Section 6.20 on a pro forma basis after giving effect to such payment, and the
Borrower shall have delivered to the Administrative Agent a compliance
certificate in the form of Exhibit E attached hereto evidencing such pro forma
compliance with Section 6.20;

 

(c)           repurchases of equity interests of the Borrower from directors,
employees or members of management of the Borrower or any Subsidiary (or their
estate family members, spouse and/or former spouse) in an aggregate amount not
in excess of $500,000 in any calendar year, provided and solely to the extent,
in each case both before and immediately after giving effect to such repurchase:

 

(i)            the difference between (x) the sum of the Total Line of Credit
Commitments in effect at such time and (y) the sum of the aggregate principal
amount of Line of Credit Loans and L/C Obligations at any time outstanding is
not less than $500,000;

 

(ii)           Borrower shall be in compliance with the covenants contained in
Section 6.20 on a pro forma basis; and

 

(iii)          no Default or Event of Default exists or would arise therefrom;

 

(d)           repurchases of equity interests of the Borrower deemed to occur
upon the non-cash exercise of stock options and warrants; and

 

(e)           other dividends and distributions, provided and solely to the
extent (x) such other dividends and other distributions are made during a fiscal
year in which the Borrower has already made a mandatory prepayment of the
Obligations required by Section 2.8(b)(iii) hereof and such prepayment was in
excess of $-0-, (y) no Event of Default exists or would result therefrom, and
(z) the Borrower shall be, and shall have delivered evidence in form reasonably
satisfactory to Administrative Agent evidencing it will be, in compliance on a
pro forma basis with the covenants contained in Sections 6.20(a), (b) and
(c) hereof (calculated as of the date of, and after giving effect to, such
dividends and distributions and the incurrence of any Indebtedness in connection
therewith).

 

6.16         Limitation on Restrictions.  The Borrower will not, and it will not
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any restriction on the ability of
any such Subsidiary to (a) pay dividends or make any other distributions on its
capital stock or other equity interests owned by the Borrower or any other
Subsidiary, (b) pay or repay any Indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any

 

52

--------------------------------------------------------------------------------


 

of its Property to the Borrower or any other Subsidiary, (e) encumber or pledge
any of its assets to or for the benefit of the Administrative Agent or
(f) guaranty the Obligations, Hedging Liability and Funds Transfer and Deposit
Account Liability, except for such restrictions (i) with any disposition
permitted by Section 6.13, (iii) constituting negative pledges and restrictions
on Liens in favor or any holder of Indebtedness permitted under Section 6.11 but
solely to the extent such negative pledge relates to the property financed by or
the subject of such Indebtedness and (iv) constituting customary restrictions in
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto.

 

6.17         Limitation on the Creation of Subsidiaries.  Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Closing Date any Subsidiary; provided that the Borrower and its Wholly-Owned
Subsidiaries shall be permitted to establish or create Wholly-Owned Subsidiaries
so long as at least 30 days prior written notice thereof is given to the
Administrative Agent, and the Borrower and its Subsidiaries timely comply with
the requirements of Section 4 (at which time Section 5.10 shall be deemed to
include a reference to such Subsidiary).

 

6.18         OFAC.  The Borrower will not, and will not permit any of its
Subsidiaries to, (i) become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001)),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such person in any manner
violative of Section 2, and (iii) become a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

6.19         Treasury Management and Deposit Accounts.  Other than Designated
Petty Cash Accounts, all treasury management services and deposit accounts of
the Borrower and its Subsidiaries shall be at all times from and after the date
that is sixty (60) days after the Closing Date (or such later date as the
Administrative Agent may agree) maintained with the Administrative Agent.

 

6.20         Financial Covenants.

 

(a)           Leverage Ratio.  The Borrower shall not, as of the last day of
each fiscal quarter of the Borrower set forth below, permit the Leverage Ratio
to be greater than:

 

Fiscal Quarter Ending

 

Maximum Leverage Ratio

 

 

 

June 28, 2011

 

5.25

September 27, 2011

 

5.25

December 27, 2011

 

5.20

March 27, 2012

 

5.15

June 26, 2012

 

5.10

September 25, 2012

 

4.90

 

53

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Maximum Leverage Ratio

 

 

 

December 25, 2012 and the last day of each fiscal quarter ending thereafter

 

4.85

 

(b)           Senior Leverage Ratio.  The Borrower shall not, as of the last day
of any fiscal quarter of the Borrower, permit the Senior Leverage Ratio to be
greater than 3.25.

 

(c)           Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Borrower, the Borrower shall maintain a ratio of (i) Adjusted
EBITDA for the four fiscal quarters of the Borrower then ended to (ii) Fixed
Charges for the same four fiscal quarters then ended of not less than 1.20.

 

(d)           Capital Expenditures.  The Borrower and its Subsidiaries shall not
make Capital Expenditures for any fiscal year in excess of (x) $5,200,000 for
the fiscal year of the borrower ending December 27, 2011, or (y) $10,000,000 for
any fiscal year thereafter (the “Capital Expenditure Limitation”); provided, in
the event the Borrower and its Subsidiaries do not expend the entire Capital
Expenditure Limitation in any fiscal year, the Borrower and its Subsidiaries may
carry forward to the immediately succeeding fiscal year up to $2,500,000 of the
unutilized portion.  All Capital Expenditures shall first be applied to reduce
the applicable Capital Expenditure Limitation.

 

6.21         Immaterial Subsidiaries.  Notwithstanding anything to the contrary
contained herein or in any of the Loan Documents, (x) none of the Immaterial
Subsidiaries has any assets or liabilities other than those set forth on
Schedule 6.21 attached hereto, and (y) Borrower will not permit any of the
Immaterial Subsidiaries to employ any employees, acquire any assets, incur any
obligations (other than franchise taxes payable in the ordinary course of
business) or conduct any business activities.

 

Section 7.              Events of Default and Remedies.

 

7.1           Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)           default in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Agreement) of all or any part
of (i) the principal of any Loan or (ii) or, within five Business Days after the
same becomes due, any interest on any Loan or any other Obligation payable
hereunder or under any other Loan Document;

 

(b)           (x) default in the observance or performance of any covenant set
forth in Sections 6.1(e)(i), 6.3 (only with respect to clause (a)(ii) thereof),
6.4 (only with respect to the good standing of the Borrower and its subsidiaries
which are not Immaterial Subsidiaries in their respective jurisdictions of
organization), 6.11, 6.12, 6.13, 6.14, 6.15 or 6.20 hereof; or (y) default in
the observance or performance of any covenant set forth in Sections 6.1 (other
than Section 6(e)(i)) which is not remedied within five (5) Business Days after
the initial date of default thereunder;

 

54

--------------------------------------------------------------------------------


 

(c)           default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within 30 days after
the earlier of (i) the date on which such default shall first become known to
any Responsible Officer of the Borrower or (ii) written notice of such default
is given to the Borrower by the Administrative Agent;

 

(d)           any representation or warranty made herein or in any other Loan
Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

 

(e)           any event occurs or condition exists (other than those described
in subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void (other than as a result of the bad faith, gross negligence
or willful misconduct of the Administrative Agent), or any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Administrative Agent in any Collateral purported
to be covered thereby except as expressly permitted by the terms thereof (other
than as a result of the bad faith, gross negligence or willful misconduct of the
Administrative Agent), or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

 

(f)            default shall occur under any (i) Indebtedness of the Borrower or
any of its Subsidiaries aggregating in excess of the lesser of (x) 10% of EBITDA
of the Borrower and (y) $300,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness (whether or not such maturity is in fact accelerated), or
any such Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise) after giving effect to applicable grace or cure
periods, if any, or (ii) any Hedge Agreement of the Borrower or any of its
Subsidiaries with any Lender or any Affiliate of a Lender, provided that, in
each case, a cure or waiver of any such event of default, or a rescission of any
acceleration, under the applicable agreement prior to the exercise or remedies
by the Administrative Agent and the Lenders or other lender (in each case, other
than the charging of interest at a default rate or the exercise of any right of
setoff) shall constitute a waiver of any Event of Default under this clause (f);

 

(g)           any final judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against the Borrower or any of its Subsidiaries, or against any of its
Property, in an aggregate amount in excess of the lesser of (x) 10% of EBITDA of
the Borrower and (y) $300,000 (except to the extent covered by insurance
pursuant to which the insurer has not denied liability therefor in writing and
except to the extent covered by an appeal bond, for which the Borrower or such
Subsidiary has established in accordance with GAAP a cash or Cash Equivalent
reserve in the amount of such judgment, writ or warrant), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 45 days;

 

55

--------------------------------------------------------------------------------


 

(h)           the Borrower or any of its Subsidiaries, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of the lesser of (x) 10% of EBITDA of the Borrower and (y) $300,000,
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of the lesser of (x) 10% of EBITDA of the
Borrower and (y) $300,000 (collectively, a “Material Plan”) shall be filed under
Title IV of ERISA by the Borrower or any of its Subsidiaries, or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any of its Subsidiaries, or any member of its Controlled Group,
to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

 

(i)            any Change of Control shall occur;

 

(j)            the Borrower or any of its Subsidiaries shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, or (vi) fail to
contest in good faith any appointment or proceeding described in
Section 7.1(k) hereof; or

 

(k)           a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries, or any
substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days.

 

7.2           Non-Bankruptcy Defaults.  When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any

 

56

--------------------------------------------------------------------------------


 

Letter of Credit, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of
Credit.  The Administrative Agent, after giving notice to the Borrower pursuant
to Section 7.1(c) or this Section 7.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

7.3           Bankruptcy Defaults.  When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Commitments and any and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

7.4           Collateral for Undrawn Letters of Credit.

 

(a)           If the prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under Section 2.8(b) or under
Section 7.2 or 7.3 above, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)           All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations.  The Collateral Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if the Borrower shall have made
payment of all such obligations referred

 

57

--------------------------------------------------------------------------------


 

to in subsection (a) above, then the Administrative Agent shall release to the
Borrower any remaining amounts held in the Collateral Account.

 

7.5           Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) hereof promptly upon being requested to do so
by any Lender and shall at such time also notify all the Lenders thereof.

 

7.6           Expenses.  The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
reasonable out-of-pocket costs and expenses reasonably incurred or paid by the
Administrative Agent and such Lender or any such holder, including reasonable
attorneys’ fees and court costs, in connection with the enforcement of any of
the Loan Documents (including all such costs and expenses incurred in connection
with any proceeding under the United States Bankruptcy Code involving the
Borrower or any of its Subsidiaries as a debtor thereunder).

 

Section 8.              Change in Circumstances and Contingencies.

 

8.1           Funding Indemnity.  If any Lender shall incur any loss, cost or
expense (including, without limitation and any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender or by
reason of breakage of interest rate swap agreements or the liquidation of other
hedging contracts or agreements) as a result of:

 

(a)           any payment, prepayment or conversion of all or any portion of a
(x) Eurodollar Loan on a date other than the last day of its Interest Period, or
(y) Fixed Rate Loan on a date other than its scheduled maturity or, with respect
to scheduled amortization payments made thereon, its amortization dates,

 

(b)           any failure (because of a failure to meet the conditions of
Section 3 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a Base Rate or Fixed Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,

 

(c)           any failure by the Borrower to make any payment of principal on
any Eurodollar Loan or Fixed Rate Loan when due (whether by acceleration or
otherwise), or

 

(d)           any acceleration of the maturity of a Eurodollar Loan or a Fixed
Rate Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense; provided,
the aggregate amount of such losses, costs and expenses with respect to
payments, prepayments or conversions of Fixed Rate Loans shall not exceed
$10,000 in the aggregate for all Lenders.  If any Lender makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail (including an explanation of the basis for and
the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

58

--------------------------------------------------------------------------------


 

8.2           Illegality.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurodollar Loans or to perform
its obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and the Administrative Agent and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans.  The Borrower shall prepay on demand the outstanding principal
amount of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.

 

8.3           Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:

 

(a)           the Administrative Agent determines that deposits in Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(b)           at least 25% of all Lenders advise the Administrative Agent that
(i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

8.4           Yield Protection.

 

(a)           If, after the date hereof, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such Governmental Authority:

 

(i)            shall subject any Lender (or its Lending Office) to any tax, duty
or other charge with respect to its Eurodollar Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) of the principal of
or interest on its Eurodollar Loans, Letter(s) of Credit, or participations
therein or any other amounts due under this Agreement or any other Loan Document
in

 

59

--------------------------------------------------------------------------------


 

respect of its Eurodollar Loans, Letter(s) of Credit, any participation therein,
any Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for Indemnified Taxes covered by Section 10.1, taxes covered by Section 10.4, or
the imposition of, or changes in the rate of, Excluded Taxes); or

 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

 

(b)           If, after the date hereof, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by any
Lender (or its Lending Office) or any corporation controlling such Lender with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such Governmental Authority has had the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction.

 

(c)           A certificate of a Lender claiming compensation under this
Section 8.4 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive absent manifest error.  In determining such
amount, such Lender may use any reasonable averaging and attribution methods. 
The Borrower shall not be required to compensate any Lender for any amounts
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim.

 

60

--------------------------------------------------------------------------------


 

8.5           Substitution of Lenders.  Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 8.4 or 10.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 8.2 hereof, (c) in the event any Lender is a Defaulting Lender or (d) in
the event any Lender is a Non-Consenting Lender (any such Lender referred to in
clause (a), (b), (c) or (d) above being hereinafter referred to as an “Affected
Lender”), the Borrower may, in addition to any other rights the Borrower may
have hereunder or under applicable law, require, at its expense, any such
Affected Lender to assign, at par plus accrued interest and fees, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any Governmental Authority, (ii) if the assignment to a
Person other than a Lender, the Borrower shall have received the written consent
of the Administrative Agent and, a Line of Credit Commitment is being assigned,
the L/C Issuer, which consents shall not be unreasonably withheld or delayed, to
such assignment, (iii) the Borrower or the assignee Lender shall have paid to
the Affected Lender all monies (together with amounts due such Affected Lender
under Section 8.1 hereof as if the Loans owing to it were prepaid rather than
assigned) other than principal owing to it hereunder, and (iv) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof.

 

8.6           Lending Offices.  Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.  To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.4 hereof or to avoid the unavailability of Eurodollar Loans
under Section 8.3 hereof, so long as such designation is not disadvantageous to
the Lender.

 

8.7           Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

Section 9.              The Administrative Agent.

 

9.1           Appointment and Authorization of Administrative Agent.  Each
Lender hereby appoints Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto.  Notwithstanding the use of the word
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a

 

61

--------------------------------------------------------------------------------


 

fiduciary of any Lender in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

 

9.2           Administrative Agent and its Affiliates.  Fifth Third Bank shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and Fifth Third
Bank and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as if it were not the Administrative Agent under the Loan Documents. 
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes Fifth Third Bank in its individual
capacity as a Lender.  References in Section 2 hereof to Fifth Third Bank’s
Loans, or to the amount owing to Fifth Third Bank for which an interest rate is
being determined, refer to Fifth Third Bank in its individual capacity as a
Lender.

 

9.3           Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof.  Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents.  Upon the occurrence and during the continuation
of an Event of Default, the Administrative Agent shall take such action to
enforce its Lien on the Collateral and to preserve and protect the Collateral as
may be directed by the Required Lenders.  Unless and until the Required Lenders
give such direction, the Administrative Agent may (but shall not be obligated
to) take or refrain from taking such actions as it deems appropriate and in the
best interest of all the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action in violation of applicable
law or of any provision of any Loan Document, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender or the Borrower.  In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder.  Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.

 

9.4           Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

 

9.5           Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken

 

62

--------------------------------------------------------------------------------


 

or not taken by it in connection with the Loan Documents:  (i) with the consent
or at the request of the Required Lenders or (ii) in the absence of its own bad
faith, gross negligence or willful misconduct.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into or verify:  (i) any statement,
warranty or representation made in connection with this Agreement, any other
Loan Document or any Credit Event; (ii) the performance or observance of any of
the covenants or agreements of the Borrower or any Subsidiary contained herein
or in any other Loan Document; (iii) the satisfaction of any condition specified
in Section 3 hereof, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectibility hereof or of any
other Loan Document or of any other documents or writing furnished in connection
with any Loan Document or of any Collateral; and the Administrative Agent makes
no representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties.  In particular
and without limiting any of the foregoing, the Administrative Agent shall have
no responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents.  The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent.  Each
Lender acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender, and based upon such information,
investigations and inquiries as it deems appropriate, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Loan Documents.  It shall be the responsibility of each Lender to keep
itself informed as to the creditworthiness of the Borrower and its Subsidiaries,
and the Administrative Agent shall have no liability to any Lender with respect
thereto.

 

9.6           Indemnity.  The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the bad faith, gross negligence
or willful misconduct of the party seeking to be indemnified.  The obligations
of the Lenders under this Section shall survive termination of this Agreement. 
The Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

 

63

--------------------------------------------------------------------------------


 

9.7           Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower.  Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed); provided that the consent of the
Borrower shall not be required during the continuance of any Event of Default. 
If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 9
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.

 

9.8           L/C Issuer.  The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith.  The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 9, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.

 

9.9           Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements.  By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 10.10 hereof, as the case may be, any
Affiliate of such Lender with whom the Borrower or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranties as
more fully set forth in Section 2.9 and Section 4 hereof.  In connection with
any such distribution of payments and collections, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Funds Transfer and Deposit Account
Liability unless such Lender has notified the Administrative Agent in writing of
the amount of any such liability owed to it or its Affiliate prior to such
distribution.

 

64

--------------------------------------------------------------------------------


 

9.10         Designation of Additional Administrative Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

 

9.11         Authorization to Enter into, and Enforcement of, the Collateral
Documents.  The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to execute and deliver the Collateral Documents on behalf of each of
the Lenders and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required
Lenders.  Each Lender acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent.  Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

 

9.12         Authorization to Release Liens and Limit Amount of Certain Claims. 
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to release any Lien covering any Property of the Borrower or its Subsidiaries
that is the subject of a disposition that is permitted by this Agreement or that
has been consented to in accordance with Section 10.13.

 

Section 10.            Miscellaneous.

 

10.1         Withholding Taxes.

 

(a)           Payments Free of Withholding.  Except as otherwise required by
law, each payment by the Borrower under this Agreement or the other Loan
Documents shall be made without withholding or deduction for or on account of
any present or future taxes (excluding (i) taxes imposed on or measured by the
recipient’s overall net income or profits (however denominated), and franchise
taxes imposed on it (in lieu of or in addition to net income or profits taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in subclause (i),
(iii) in the case of a Lender, any withholding tax that is attributable to such
Lender’s failure to

 

65

--------------------------------------------------------------------------------


 

comply with Sections 10.1(d), 10.1(e), 10.1(f) and 10.1(g) hereof, and (iv) any
United States taxes imposed pursuant to FATCA) imposed by or within the
jurisdiction in which the Borrower is domiciled, any jurisdiction from which the
Borrower or any other Person on behalf of the Borrower makes any payment, or (in
each case) any political subdivision or taxing authority thereof or therein (all
such excluded taxes are “Excluded Taxes” and all such non-excluded taxes are
“Indemnified Taxes”).  If any such withholding is so required, the Borrower
shall make the withholding or deduction, pay the amount withheld to the
appropriate Governmental Authority before penalties attach thereto or interest
accrues thereon and forthwith pay such additional amount as may be necessary to
ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such Indemnified Taxes (including such
taxes on such additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.

 

(b)           Tax Reimbursement.  If the Administrative Agent or any Lender pays
any amount in respect of any such Indemnified Taxes (including penalties and
interest thereon unless such penalties and interest are a result of such payer’s
willful neglect) to a Governmental Authority, the Borrower shall reimburse the
Administrative Agent or such Lender for that payment within thirty (30) days
after written demand therefor in the currency in which such payment was made. 
Notwithstanding anything herein to the contrary, neither the Administrative
Agent nor any Lender shall be entitled to any reimbursement for any Indemnified
Taxes hereunder unless the Administrative Agent or such Lender shall make
written demand on the Borrower for such reimbursement no later than ninety (90)
days after the earlier of (i) the date on which the relevant Governmental
Authority makes written demand upon the Administrative Agent or such Lender, and
(ii) the date on which the Administrative Agent or such Lender has made payment
of such Indemnified Taxes; provided that if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the ninety (90) day
period referred to above shall be extended to include the retroactive effect
thereof.

 

(c)           Evidence of Payments.  If the Borrower pays any Indemnified Taxes
to a Governmental Authority it shall deliver to the Administrative Agent an
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment, or any other evidence of such payment reasonably satisfactory to the
Administrative Agent on or before the thirtieth day after payment.

 

(d)           Status of Lenders.  Any Lender that is entitled to an exemption or
reduction from withholding tax with respect to payments pursuant to the Loan
Documents or the Obligations shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable laws or as
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, each
Lender, on or before the date the initial Credit Event is made hereunder or, if
later, the date such Lender becomes a Lender hereunder, and from time to time
thereafter as required by applicable law or as requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or requested by the Borrower or the Administrative Agent as will
enable the Borrower and the Administrative Agent to determine that such Lender
is not subject to United States backup withholding tax and to determine whether
or not such Lender is subject to United States information reporting
requirements.

 

66

--------------------------------------------------------------------------------


 

(e)           U.S. Withholding Tax Exemptions.  Without limiting any of
Section 10.1(d) hereof, each Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent on or before the date the initial Credit Event is
made hereunder or, if later, the date such Lender becomes a Lender hereunder,
two duly completed and signed copies of (i) either Form W-8BEN (relating to such
Lender and entitling it to a complete exemption from withholding under the Code
on all amounts to be received by such Lender, including fees, pursuant to the
Loan Documents and the Obligations) or Form W-8ECI (relating to all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents and
the Obligations) of the United States Internal Revenue Service or (ii) solely if
such Lender is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a Form W-8BEN, or any successor form prescribed by the United States
Internal Revenue Service, and a certificate representing that such Lender is not
a bank receiving interest described in Section 881(c)(3)(A) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code).  Thereafter and
from time to time as prescribed by applicable laws or as reasonably requested by
the Borrower (in a written notice directly or through Administrative Agent) or
the Administrative Agent, each such Lender shall submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such Forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) and such other
certificates to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Lender, including fees, pursuant
to the Loan Documents or the Obligations.  Upon the request of the Borrower or
the Administrative Agent, each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent a certificate to the effect that it is such a
United States person.

 

(f)            FATCA Reporting.  Without limiting any of Section 10.1(d) or
10.1(e) hereof, if a Lender would be subject to United States federal
withholding taxes imposed by FATCA on payments made pursuant to the Loan
Documents or the Obligations and such Lender fails to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall provide such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from any such payments under FATCA.  The Borrower and each of its
Subsidiaries shall timely provide such information reasonably requested by the
Administrative Agent or any Lender that may be necessary to comply with its
information collection or reporting obligations under FATCA.

 

(g)           Inability of Lender to Submit Forms.  , as a result of any change
in applicable law, regulation or treaty, or in any official application or
interpretation thereof, that it is unable to submit to the Borrower or the
Administrative Agent any form or certificate that such Lender is obligated to
submit pursuant to Section 10.1(d) or 10.1(e) hereof, that such Lender is

 

67

--------------------------------------------------------------------------------


 

required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate or
that such Lender is no longer entitled to any claimed exemption or reduction in
withholding taxes, such Lender (i) shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate that it is unable to submit
because of such change in law and will be entitled to withdraw or cancel any
affected form or certificate, as applicable, and (ii) shall promptly deliver to
the Borrower and the Administrative Agent any properly completed and executed
forms and documentation as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in
withholding tax if the Lender continues to be so entitled.

 

(h)           Refunds.  If the Administrative Agent or any Lender has received a
refund of any taxes with respect to which the Borrower has paid additional
amounts pursuant to Section 10.1(a) or 10.1(b) hereof, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of additional
amounts paid by the Borrower under this Section 10.1(g) with respect to the
taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest, or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.

 

10.2         No Waiver, Cumulative Remedies.  No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
The rights and remedies hereunder of the Administrative Agent, the Lenders and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

 

10.3         Non-Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

 

10.4         Documentary Taxes.  The Borrower agrees to pay to the
Administrative Agent within fifteen (15) Business Days of written demand
therefor, any documentary, stamp or similar taxes payable by the Administrative
Agent or any Lender to any Governmental Authority in respect of this Agreement
or any other Loan Document, including interest and penalties, in the event any
such taxes are assessed, irrespective of when such assessment is made and
whether or not any credit is then in use or available hereunder.

 

68

--------------------------------------------------------------------------------


 

10.5         Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Lender or the L/C
Issuer has any Commitment hereunder or any Obligations remain unpaid hereunder.

 

10.6         Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

 

10.7         Sharing of Set-Off.  Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

10.8         Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower or the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth below:

 

69

--------------------------------------------------------------------------------


 

to the Borrower:

 

to the Administrative Agent:

 

 

 

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
St. Louis Park, Minnesota 55416
Attention: Mr. Jim Gilbertson

 

Fifth Third Bank
222 S. Riverside Plaza
MD GRVROA
Chicago, Illinois 60606

Telephone:

(952) 215-0676

 

Attention: Mr. Aaron Markos

Telecopy:

(952) 215-0661

 

Telephone:

312.704.5555

 

 

 

Telecopy:

312.704.4127

 

 

 

With a copy of any notice of any Default or Event of Default (which shall not
constitute notice to the Borrower) to:

 

With a copy to:

 

Katten Muchin Rosenman LLP

 

 

525 West Monroe Street, Suite 1900

CIC Partners II LP
500 Crescent Court, Suite 250
Dallas, Texas 75201
Attention: Mr. Fouad Bashour

 

Chicago, Illinois 60661
Attention:   Derek F. Ladgenski
Telephone: 312.902.5485
Telecopy:   312.577.4784

Telephone:

(214) 871-6825

 

 

Telecopy:

(214) 880-4491

 

 

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.

 

(b)           Electronic mail and internet and intranet websites may be used
only to distribute routine communications, such as financial statements, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

 

10.9         Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

10.10       Successors and Assigns; Assignments and Participations.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
under any Loan Document without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the

 

70

--------------------------------------------------------------------------------


 

provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans at
the time owing to it); provided that

 

(i)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment(s) and the Loans at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment(s) (which for this purpose includes Loans outstanding thereunder) or,
if the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $2,500,000, in the case of any assignment in respect of the Line of
Credit, or $1,000,000, in the case of any assignment in respect of the Term
Credit, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed);

 

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Credit or the Commitment assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Credit on a non-pro rata
basis;

 

(iii)          any assignment of a Line of Credit Commitment must be approved by
the Administrative Agent, the L/C Issuer and (so long as no Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed)) unless the Person that is the proposed
assignee is itself a Lender with a Line of Credit Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

71

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.11 with respect to facts
and circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment(s) of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders and L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment or waiver described in Section 10.11(i) and (ii) that affects
such Participant.  Subject to paragraph (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 8.1,
8.4(b) and 10.1 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of

 

72

--------------------------------------------------------------------------------


 

Section 10.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 10.7 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 8.4(a) or 10.1 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. 
Additionally, a Participant shall not be entitled to the benefits of
Section 10.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.1(b) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois Electric Commerce Security Act, Ohio Uniform
Electronic Transactions Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

10.11       Amendments.  Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, (c) if
the rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent, and (d) if the rights or duties of the L/C Issuer are
affected thereby, the L/C Issuer; provided that:

 

(i)            no amendment or waiver pursuant to this Section 10.11 shall
(A) increase any Commitment of any Lender without the consent of such Lender,
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder or (C) change the application of payments set
forth in Section 2.9 hereof without the consent of any Lender adversely affected
thereby; and

 

(ii)           no amendment or waiver pursuant to this Section 10.11 shall,
unless signed by each Lender, increase the aggregate Commitments of the Lenders,
change the definitions of Line of Credit Termination Date or Required Lenders,
change the provisions of this Section 10.11, release any material guarantor or
all or substantially all of the Collateral (except as otherwise provided for in
the Loan Documents), extend the stated expiration date of any Letter of Credit
beyond the Line of Credit Termination Date,

 

73

--------------------------------------------------------------------------------


 

affect the number of Lenders required to take any action hereunder or under any
other Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments of such Lender may not be increased or extended
without the consent of such Lender.

 

In the event that (i) the Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of any Loan
Document or to agree to an amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender or of each affected
Lender in accordance with the terms of this Section 10.11 and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender other
than, to the extent they are Lenders, Agent and its Affiliates, who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

 

10.12       Heading.  Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.

 

10.13       Costs and Expenses; Indemnification.

 

(a)           The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, syndication, and administration of the Loan Documents, including,
without limitation, the reasonable out-of-pocket fees and disbursements of
counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with fixed asset appraisals (subject to any applicable
limitations contained herein), title insurance policies, collateral filing fees
and lien searches.  The Borrower further agrees to indemnify the Administrative
Agent, each Lender, and their respective directors, officers, employees, agents,
financial advisors, and consultants against all Damages (including, without
limitation, all reasonable out-of-pocket attorney’s fees and other expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto, or any settlement arrangement arising from or relating to any
such litigation) which any of them may pay or incur arising out of or relating
to any Loan Document or any of the transactions contemplated thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan or Letter of Credit, other than those which arise from the bad faith, gross
negligence or willful misconduct of the party claiming indemnification.  The
Borrower, within fifteen (15) Business Days of written demand therefor by the
Administrative Agent or a Lender at any time, shall reimburse the Administrative
Agent or such Lender for any reasonable out-of-pocket legal or other expenses
incurred in connection with investigating or defending against any of the
foregoing (including any settlement costs relating to the foregoing) except if
the same is directly due to the bad faith, gross negligence or willful
misconduct of the party to be indemnified.  The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

 

74

--------------------------------------------------------------------------------


 

(b)           The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, the Administrative Agent and the Lenders for any Damages, costs, loss
or expense, including without limitation, response, remedial or removal costs,
arising out of any of the following:  (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
Environmental Law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for Damages arising from the bad faith, willful misconduct or
gross negligence of the party claiming indemnification.  This indemnification
shall survive the payment and satisfaction of all Obligations and the
termination of this Agreement, and shall remain in force beyond the expiration
of any applicable statute of limitations and payment or satisfaction in full of
any single claim under this indemnification.  This indemnification shall be
binding upon the successors and assigns of the Borrower and shall inure to the
benefit of Administrative Agent and the Lenders directors, officers, employees,
agents, and collateral trustees, and their successors and assigns.

 

10.14       Set-off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower at any time or from time to
time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set-off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender or that subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Section 7 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

 

10.15       Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

10.16       Governing Law.  This Agreement and the other Loan Documents, and the
rights and duties of the parties hereto, shall be construed and determined in
accordance with the internal laws of the State of Illinois.

 

75

--------------------------------------------------------------------------------


 

10.17       Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.

 

10.18       Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

10.19       Construction.  The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.  The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one or more Subsidiaries.  Nothing contained
herein shall be deemed or construed to permit any act or omission which is
prohibited by the terms of any Collateral Document, the covenants and agreements
contained herein being in addition to and not in substitution for the covenants
and agreements contained in the Collateral Documents.

 

76

--------------------------------------------------------------------------------


 

10.20       Lender’s Obligations Several.  The obligations of the Lenders
hereunder are several and not joint.  Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

 

10.21       USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

10.22       Submission to Jurisdiction; Waiver of Jury Trial.  Each party hereto
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any State of Illinois court
located in the City of Chicago for purposes of all legal proceedings arising out
of or relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby.  Each party hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUER AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

 

10.23       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Hedge
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower not known to be subject to confidentiality obligations to the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other

 

77

--------------------------------------------------------------------------------


 

than any such information that is available to the Administrative Agent, any
Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

[SIGNATURE PAGES TO FOLLOW]

 

78

--------------------------------------------------------------------------------


 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.,

 

a Minnesota corporation

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

Name:

Steven J. Wagenheim

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

“Lenders”

 

 

 

FIFTH THIRD BANK, an Ohio banking

 

 

corporation, as a Lender, as L/C Issuer, and as

 

 

Administrative Agent

 

 

 

 

 

By:

/s/ Aaron L. Markos

 

Name:

Aaron L. Markos

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF PAYMENT REQUEST

 

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of May 10, 2011, among
GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation, the Lenders party
thereto, and Fifth Third Bank, an Ohio Banking corporation, as Administrative
Agent (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not defined herein have the meanings assigned
to them in the Credit Agreement. [The Borrower has failed to pay its
Reimbursement Obligation in the amount of $                    . Your Line of
Credit Percentage of the unpaid Reimbursement Obligation is
$                          ] or
[                                                     has been required to
return a payment by the Borrower of a Reimbursement Obligation in the amount of
$                              . Your Line of Credit Percentage of the returned
Reimbursement Obligation is $                              .]

 

 

 

Very truly yours,

 

 

 

FIFTH THIRD BANK, as L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

NOTICE OF BORROWING

 

 

 

Date:                     ,        

 

To:                              Fifth Third Bank, an Ohio banking corporation,
as Administrative Agent for the Lenders parties to the Credit Agreement dated as
of May 10, 2011 (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among GRANITE CITY FOOD & BREWERY LTD. a Minnesota corporation, certain Lenders
which are signatories thereto, and Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation (the
“Borrower”), refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 2.5 of the Credit Agreement, of the Borrowing specified
below:

 

1.                                       The Business Day of the proposed
Borrowing is                       ,         .

 

2.                                       The aggregate amount of the proposed
Borrowing is $                            .

 

3.                                       The Borrowing is being advanced under
the [Revolving] [Term] Credit.

 

4.                                       The Borrowing is to be comprised of
$                       of [Base Rate] [Fixed Rate][Eurodollar] Loans.

 

5.                                       After giving pro forma effect to the
Borrowing, the Leverage Ratio as of such date [(using Adjusted EBITDA for the
most recent twelve month period ending on or prior to such date for which
financial statements have been delivered pursuant to the Credit Agreement of
$                                ) would equal     .       and thus
be](1) [is](2) less than a ratio equal to (x) the maximum permitted Leverage
Ratio pursuant to Section 6.20 of the Credit Agreement as of the last day of the
most recent calendar quarter less (y) 0.25

 

[5.                            The duration of the Interest Period for the
Eurodollar Loans included in the Borrowing shall be                         
months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

--------------------------------------------------------------------------------

(1)  For use in the Initial Notice of Borrowing delivered on the Closing Date.

 

(2)  For use at all times after the Closing Date.

 

B-1

--------------------------------------------------------------------------------


 

(a)                                  the representations and warranties of the
Borrower contained in Section 5 of the Credit Agreement are true and correct in
all material respects in all material respects (except to the extent any such
representations or warranties are already qualified by materiality, in which
event they shall be true and correct in all respects) as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct in all material
respects (except to the extent any such representations or warranties are
already qualified by materiality, in which event they shall be true and correct
in all respects) as of such date); and

 

(b)                                 no Default or Event of Default has occurred
and is continuing or would result from such proposed Borrowing.

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a

 

Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

NOTICE OF CONTINUATION/CONVERSION

 

 

 

Date:                         ,           

 

To:                              Fifth Third Bank, as Administrative Agent for
the Lenders parties to the Credit Agreement dated as of May 10, 2011 (as
extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Granite City
Food & Brewery Ltd., a Minnesota corporation, certain Lenders which are
signatories thereto, and Fifth Third Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, GRANITE CITY FOOD & BREWERY LTD. a Minnesota corporation (the
“Borrower”), refers to the Credit Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 2.5 of the Credit Agreement, of the [conversion]
[continuation] of the Loans specified herein, that:

 

1.                                       The conversion/continuation Date is
                    ,         .

 

2.                                       The aggregate amount of the [Revolving]
[Term] Loans to be [converted] [continued] is $                            .

 

3.                                       The Loans are to be [converted into]
[continued as] [Eurodollar] [Base Rate] [Fixed Rate]Loans.

 

4.                                       [If applicable:]  The duration of the
Interest Period for the [Revolving] [Term] Loans included in the [conversion]
[continuation] shall be                    months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom, no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a

 

Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D-1

 

TERM NOTE

 

$                                       

 

                                 ,                 

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
the Term Loan made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 2.7 of
the Credit Agreement, together with interest on the principal amount of such
Term Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

 

This Term Note (this “Note”) is one of the Term Notes referred to in the Credit
Agreement dated as of May 10, 2011 among the Borrower, Fifth Third Bank, an Ohio
banking corporation, as Administrative Agent and the Lenders party thereto (as
extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and this Note and
the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof.  All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement.  This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a

 

Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-1-1

--------------------------------------------------------------------------------


 

Exhibit D-2

 

LINE OF CREDIT NOTE

 

$                                    

 

                      ,                   

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to 
                                                   (the “Lender”) at the
principal office of Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent, in Cincinnati, Ohio, in immediately available funds, the
principal sum of                                        Dollars
($                    ) or, if less, the aggregate unpaid principal amount of
all Line of Credit Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 2.7(b) of
the Credit Agreement, together with interest on the principal amount of each
Line of Credit Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Line of Credit Note (this “Note”) is one of the Line of Credit Notes
referred to in the Credit Agreement dated as of May 10, 2011 among the Borrower,
Fifth Third Bank, an Ohio banking corporation, as Administrative Agent and the
Lenders party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which
Credit Agreement reference is hereby made for a statement thereof.  All defined
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower

 

 

 

GRANITE CITY FOOD & BREWERY LTD.,

 

a Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

D-2-1

--------------------------------------------------------------------------------


 

Exhibit E

 

GRANITE CITY FOOD & BREWERY LTD.

 

COMPLIANCE CERTIFICATE

 

To:                              Fifth Third Bank, as Administrative
Agent under, and the Lenders party to, the
Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of May 10, 2011 among
us (as extended, renewed, amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                          of GRANITE CITY
FOOD & BREWERY LTD., a Minnesota corporation;

 

2.             I have reviewed the terms of the Credit Agreement and I have
made, or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

 

4.             The financial statements required by Section 6.1 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.             The representations and warranties of the Borrower contained in
Section 5 of the Credit Agreement are true and correct in all material respects
(except to the extent any such representations or warranties are already
qualified by materiality, in which event they shall be true and correct in all
respects) as though made on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (except to the extent any such
representations or warranties are already qualified by materiality, in which
event they shall be true and correct in all respects) as of such date).

 

6.             The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 6.20 of the Credit Agreement,
all of which data and

 

E-1

--------------------------------------------------------------------------------


 

computations are, to the best of my knowledge, true, complete and correct and
have been made in accordance with the relevant Sections of the Credit Agreement.

 

7.             The Schedule II hereto sets forth a comparison of current
financials against the budget for such period as required by Sections 6.1(c) of
the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                                     20      .

 

 

 

GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

E-2

--------------------------------------------------------------------------------


 

Schedule I
to Compliance Certificate

 

GRANITE CITY FOOD & BREWERY LTD.

COMPLIANCE CALCULATIONS
FOR CREDIT AGREEMENT DATED AS OF                       , 20    

 

CALCULATIONS AS OF                           ,          

 

A.         Leverage Ratio (Section 6.20(a))

 

 

1.

Total Funded Debt ((a) — (b))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

(a)

the aggregate of all Indebtedness of the Borrower and its Subsidiaries at such
time determined on a consolidated basis in accordance with GAAP (including, in
any event, all Senior Indebtedness)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(b)

the aggregate amount of Netting Cash at such time

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA ((a) — (b) — (c) — (d) + (e) + (f) + (g) + (h) +/- (i)(3))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

(a)

Restaurant-Level IBO

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(b)

lease payments

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(c)

cash occupancy costs

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(d)

general and administrative costs

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(e)

non-cash stock option compensation

 

$

 

 

 

--------------------------------------------------------------------------------

(3)  Each for the period of four fiscal quarters then ended.

 

E-3

--------------------------------------------------------------------------------


 

 

 

(f)

directors’ fees and expenses

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(g)

extraordinary charges

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(h)

non-recurring charges

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(i)

any losses (or gains) realized upon the disposition of property outside of the
ordinary course of business

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

Regularly scheduled cash payments made with respect to Capitalized Lease
Obligations for the period of four fiscal quarters then ended

 

 

 

$

 

 

 

 

 

 

 

 

 

4.

Sum of A2 and A3

 

 

 

$

 

 

 

 

 

 

 

 

 

5.

Ratio of A1 to A4

 

 

 

:1.0

 

 

 

 

 

 

 

 

6.

A5 ratio must not exceed

 

 

 

:1.0

 

 

 

 

 

 

 

 

7.

Borrower is in compliance (circle yes or no)

 

 

 

Yes/no

 

E-4

--------------------------------------------------------------------------------


 

B.         Senior Leverage Ratio (Section 6.20(b))

 

 

1.

Senior Funded Debt ((a) — (b))

 

 

 

$

 

 

 

 

 

 

 

 

 

(a)

the aggregate of all Senior Indebtedness of the Borrower and its Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(b)

the aggregate amount of Netting Cash at such time

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

Adjusted EBITDA (as calculated pursuant to A2)

 

 

 

$

 

 

 

 

 

 

 

 

3.

Ratio of B1 to B2

 

 

 

:1.0

 

 

 

 

 

 

 

 

4.

B4 ratio must not exceed

 

 

 

:1.0

 

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

 

 

Yes/no

 

 

 

 

 

 

 

 

E-5

--------------------------------------------------------------------------------


 

C.         Fixed Charge Coverage Ratio (Section 6.20(c))

 

 

1.

Adjusted EBITDA (as calculated pursuant to A2)

 

 

 

$

 

 

 

 

 

 

 

 

2.

Fixed Charges (sum of (a) through (e))

 

 

 

$

 

 

 

 

 

 

 

 

 

 

(a)

all scheduled payments of principal made or to be made during such period with
respect to Senior Indebtedness of the Borrower and its Subsidiaries

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(b)

cash portion of any Interest Expense (excluding any imputed interest charges
with respect to Capitalized Lease Obligations and all amortization of debt
discount and expense) for such period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(c)

Capital Expenditures made by the Borrower and its Subsidiaries during such
period not financed with Indebtedness

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(d)

federal, state and local income taxes paid by the Borrower and its Subsidiaries
during such period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(e)

to the extent such obligations and liabilities are not subordinated to the
Obligations of Borrower hereunder in a manner reasonably satisfactory to
Administrative Agent, scheduled payments made or to be made during such period
with respect to Indebtedness incurred by the Borrower or its Subsidiaries under
Section 6.11(k), together with Interest

 

$

 

 

 

E-6

--------------------------------------------------------------------------------


 

 

 

 

Expense related thereto

 

 

 

 

 

 

 

 

 

 

 

 

3.

Ratio of C1 to C2

 

 

 

:1.0

 

 

 

 

 

 

 

 

4.

C3 ratio must not be less than

 

 

 

:1.0

 

 

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

 

 

Yes/no

 

E-7

--------------------------------------------------------------------------------


 

D.         Capital Expenditures (Section 6.20(d))

 

 

1.

The aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by a Person during the measurement period for the acquisition or
leasing (pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP

 

$

 

 

 

 

 

 

2.

Permitted Capital Expenditures for such measurement period (per
Section 6.20(d) of the Credit Agreement)

 

$

 

 

 

 

 

 

3.

Permitted carry-forward amount from preceding fiscal year

 

$

 

 

 

 

 

 

4.

Total permitted Capital Expenditures for such measurement period (sum of D2 and
D3)

 

$

 

 

 

 

 

 

5.

Borrower is in compliance (circle yes or no)

 

Yes/no

 

E-8

--------------------------------------------------------------------------------


 

Exhibit F

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](4)]

 

 

 

 

3.

 

Borrower: Granite City Food & Brewery Ltd., a Minnesota corporation

 

 

 

4.

 

Administrative Agent: Fifth Third Bank, an Ohio banking corporation, as the
Administrative Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(4)                                  Select as applicable.

 

F-1

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement: The Credit Agreement dated as of May 10, 2011, among Granite
City Food & Brewery Ltd., a Minnesota corporation, the Lenders parties thereto,
and Fifth Third Bank, as Administrative Agent and L/C Issuer.

 

 

 

6.

 

Assigned Interest:

 

Facility Assigned(5)

 

Aggregate Amount of
Commitment/Loans
for all Lenders(3)

 

Amount of
Commitment/Loans
Assigned(6)

 

Percentage Assigned
of
Commitment/Loans(7)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.

 

Trade Date:

 

](8)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)                                  Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Line of Credit Commitment,” “Term Credit,” etc.)

 

(6)                                  Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(7)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(8)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

F-2

--------------------------------------------------------------------------------


 

Effective Date:                                   , 201    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

FIFTH THIRD BANK, as Administrative Agent and L/C Issuer

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](9)

 

 

 

[GRANITE CITY FOOD & BREWERY LTD., a Minnesota corporation]

 

 

 

 

 

By

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(9)                                  To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

 

F-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.10(b)(iii) and the definition of “Eligible Assignee” of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.10(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Annex 1-1

--------------------------------------------------------------------------------


 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.

 

Annex 1-2

--------------------------------------------------------------------------------


 

Schedule 1

 

COMMITMENTS

 

NAME OF LENDER

 

TERM LOAN COMMITMENT

 

LINE OF CREDIT COMMITMENT

 

 

 

 

 

 

 

Fifth Third Bank

 

$

5,000,000.00

 

$

5,000,000.00

 

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Schedule 5.10

 

SUBSIDIARIES

 

Name

 

Jurisdiction of
Organization

 

Percentage
Ownership

 

Owner

 

 

 

 

 

 

 

Granite City — Arkansas, Inc.

 

Arkansas

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Creve Coeur, Inc.

 

Missouri

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Orland Park, Inc.

 

Illinois

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Peoria, Inc.

 

Illinois

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City — Rockford, Inc.

 

Illinois

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City of Indiana, Inc.

 

Indiana

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City of Ohio, Inc.

 

Ohio

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City Restaurant Operations, Inc.

 

Minnesota

 

100

%

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

Granite City of Kansas Ltd.

 

Kansas

 

50

%

Granite City Restaurant Operations, Inc.

 

 

 

 

 

50

%

William W. Hutton

 

--------------------------------------------------------------------------------


 

Schedule 5.23

 

BROKERS’ FEES

 

Fee in the amount of $350,000 payable to KeyBanc on the Closing Date

 

Fee in the amount of $485,000 payable to CDP on the Closing Date

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

EXISTING INDEBTEDNESS

 

See attached.

 

--------------------------------------------------------------------------------


 

Long Term Debt at Closing

 

Indebtedness under that certain Purchase Agreement dated May 19, 2008 made by
Granite City of Indiana, Inc to University Park Associates, with a principal
balance of $240,401 as of the Closing Date

 

South Bend (Liquor license)

 

 

 

Balance

 

$

240,401

 

Annual interest rate

 

8.00

%

Maturity date

 

9/30/2023

 

 

Indebtedness under that certain Promissory Note dated December 22, 2010 made by
Dunham Capital Management LLC to Pinnacle Hills, LLC c/o General Growth
Properties, with a principal balance of $363,046 as of the Closing Date. 
Granite City signed an indemnification agreement and has agreed to pay the
monthly payments on behalf on Dunham

 

General Growth Properties (Rogers)

 

 

 

Balance

 

$

363,046

 

Annual interest rate

 

6.00

%

Maturity date

 

8/1/2015

 

 

Indebtedness under that certain Loan Agreement dated 9/3/10 made by Granite City
Food and Brewery, Ltd to First Midwest Bank, with a principal balance of
$1,316,533 as of the Closing Date

 

First Midwest Bank (South Bend/Indianapolis)

 

 

 

Balance

 

$

1,316,533

 

Annual interest rate

 

5.00

%

Maturity date

 

1/1/2018

 

 

Indebtedness under that certain Promissory Note dated March 15, 2011 made by
Granite City Food and Brewery, Ltd to Dunham Capital Management L.L.C., with a
principal balance of $1,000,024 as of the Closing Date

 

Dunham (Rogers)

 

 

 

Balance

 

$

1,000,024

 

Annual interest rate

 

5.00

%

Maturity date

 

8/1/2030

 

 

--------------------------------------------------------------------------------


 

Capital Leases

 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation at May 10,
2011

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

4755 1st Ave. SE Cedar Rapids, IA 52403 (Linn County)

 

GC Cedar Rapids/Davenport Limited Partnership

 

N/A

 

N/A

 

$

1,570,457.85

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

West Oaks Shopping Center 11411 Olive Blvd. Creve Coeur, MO 63141 (St. Louis
County)

 

Caplaco Nine, Inc.

 

Dunham Capital Management, L.L.C.

 

Granite City Food & Brewery Ltd.

 

$

727,257.39

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

12801 University Ave. Clive, IA 50325 (Polk County)

 

Francis Properties, L.L.C.

 

N/A

 

N/A

 

$

1,137,312.61

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

5270 Utica Ridge Road Davenport, IA 52807 (Scott County)

 

GC Cedar Rapids/Davenport Limited Partnership

 

N/A

 

N/A

 

$

1,416,624.12

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

230 Conference Center Dr. East Peoria, IL 61611 (Tazwell County)

 

GC Peoria, LLC

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

3,017,903.69

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

2244 North Webb Road Wichita, KS 67226 (Sedgwick County)

 

GC Wichita Limited Partnership

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

439,815.07

 

Granite City of Kansas Ltd.

 

 

 

 

 

 

 

 

 

 

 

3809 Coldwater Rd. Fort Wayne, IN 46805 (Allen County)

 

GGP-Glenbrook LLC

 

Dunham Capital Management, L.L.C.

 

Granite City Food & Brewery Ltd.

 

$

1,511,692.36

 

**Granite City of Indiana, Inc.

 

 

 

 

 

 

 

 

 

 

 

15085 119th St. Olathe, KS 66062 (Johnson County)

 

GC Olathe Limited Partnership

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

723,285.30

 

Granite City of Kansas Ltd.

 

--------------------------------------------------------------------------------


 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation at May 10,
2011

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

1001 N. 102nd St. Omaha, NE 68114 (Douglas County)

 

Westroads Mall L.L.C.

 

GC Omaha Limited Partnership

 

N/A

 

$

1,825,230.65

 

**Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

 

 

 

 

1701 Village West Parkway Kansas City, KS 66111 (Wyandotte County)

 

Westrim Properties, LLC

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

2,468,099.26

 

Granite City of Kansas Ltd.

 

 

 

 

 

 

 

 

 

 

 

6150 O Street Lincoln, NE 68505 (Lancaster County)

 

WEA Gateway LLC

 

GC Lincoln Limited Partnership

 

N/A

 

$

816,815.77

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

72 West Towne Mall Madison, WI 53719 (Dane County)

 

Madison Joint Venture

 

Dunham Capital Management, L.L.C.

 

N/A

 

$

1,912,448.85

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

11909 Main Street Maple Grove, MN 55369 (Hennepin County)

 

Todd W. and Lori A. Hanson

 

N/A

 

N/A

 

$

1,818,559.39

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

14035 South La Grange Rd Orland Park, IL 60462 (Cook County)

 

14035 LaGrange Road, LLC

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

1,633,935.85

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

7140 Harrison Ave. Suite 108 Rockford, IL 61112 (Winnebago County)

 

Cherryvale Mall, LLC

 

Dunham Capital Management, L.L.C.

 

N/A

 

$

1,661,127.78

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

851 Rosedale Center Roseville, MN 55113 (Ramsey County)

 

PPF RTL Rosedale Shopping Center, LLC

 

GC Rosedale, L.L.C.

 

N/A

 

$

2,449,736.09

 

Granite City Restaurant Operations, Inc.

 

--------------------------------------------------------------------------------


 

Address (County)

 

Current Landlord

 

Current
Sublandlord

 

Current
Sub-Sublandlord

 

Capital Lease
Obligation at May 10,
2011

 

Current Tenant

 

 

 

 

 

 

 

 

 

 

 

2620 South Louise Ave. Sioux Falls, SD 57104 (Minnehaha County)

 

Sioux Falls Investments, L.L.P.

 

N/A

 

N/A

 

$

1,162,954.89

 

Granite City Food & Brewery Ltd.

 

 

 

 

 

 

 

 

 

 

 

3945 2nd St. South St. Cloud, MN 56301 (Stearns County)

 

St. Cloud Investments, L.L.P.

 

N/A

 

N/A

 

$

1,729,907.06

 

Granite City Food & Brewery Ltd. (f/k/a Founders Food & Firkins Ltd.)

 

 

 

 

 

 

 

 

 

 

 

2300 Village Drive West Suite 130 (6600 Russell Road) Maumee, OH 43537 (Lucas
County)

 

Fallen Timber Shops LLC

 

Dunham Capital Management, L.L.C.

 

Granite City Food & Brewery Ltd.

 

$

1,712,774.38

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

2661 North Maize Road West Wichita, KS 67205 (Sedgwick County)

 

Granite City Wichita West, L.L.C.; Ron Roddel, as trustee; Judy Roddell, as
trustee; Lowell C. Hansen, II

 

Granite City Food & Brewery Ltd.

 

N/A

 

$

1,916,474.29

 

Granite City of Kansas Ltd.

 

 

 

 

 

 

 

 

 

 

 

8461 Northwest Prairie View Rd. Kansas City, MO 64153 (Platte County)

 

GC Holdings, Limited Partnership

 

N/A

 

N/A

 

$

618,594.52

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

 

 

 

 

 

1722 Detroit Street. Ellsworth, IA 50075 (Hamilton County)

 

Ellsworth Development Corporation

 

N/A

 

N/A

 

$

283,997.67

 

Granite City Food & Brewery Ltd.

 

--------------------------------------------------------------------------------


 

Schedule 6.12

 

EXISTING LIENS

 

Liens represented by the following financing statements:

 

DEBTOR NAME

 

JURISDICTION

 

SECURED PARTY

 

FILE NUMBER

 

INITIAL FILING
DATE

 

 

 

 

 

 

 

 

 

Granite City Food & Brewery Ltd.

 

Minnesota Secretary of State

 

US Express Leasing, Inc.

 

200717457881

 

07/10/2007

 

 

 

 

 

 

 

 

 

Granite City of Indiana, Inc.

 

Indiana Secretary of State

 

University Park Associates

 

200800011339198

 

12/29/2008

 

 

 

 

 

 

 

 

 

Granite City — Arkansas, Inc.

 

Arkansas Secretary of State

 

Granite City Food and Brewery Ltd.

 

7130020162

 

10/30/2007

 

 

 

 

 

 

 

 

 

Granite City — Creve Coeur, Inc.

 

Missouri Secretary of State

 

Granite City Food and Brewery Ltd.

 

20070122404C

 

10/29/2007

 

 

 

 

 

 

 

 

 

Granite City — Orland Park, Inc.

 

Illinois Secretary of State

 

Granite City Food and Brewery Ltd.

 

012632991

 

10/29/2007

 

 

 

 

 

 

 

 

 

Granite City — Peoria, Inc.

 

Illinois Secretary of State

 

Granite City Food and Brewery Ltd.

 

012629028

 

10/26/2007

 

 

 

 

 

 

 

 

 

Granite City — Rockford, Inc.

 

Illinois Secretary of State

 

Granite City Food and Brewery Ltd.

 

012632983

 

10/29/2007

 

 

 

 

 

 

 

 

 

Granite City of Indiana, Inc.

 

Indiana Secretary of State

 

Granite City Food and Brewery Ltd.

 

200700010052522

 

10/29/2007

 

 

 

 

 

 

 

 

 

Granite City of Ohio, Inc.

 

Ohio Secretary of State

 

Granite City Food and Brewery Ltd.

 

OH00120575779

 

10/26/2007

 

Liens contemplated by (i) that certain Loan Agreement dated as of August 31,
2010 by and among First Midwest Bank, Dunham Capital Management, L.L.C., Granite
City Food & Brewery Ltd. and Donald Dunham, Jr., (ii) that certain Lease
Termination Agreement dated August 31, 2010 by and between Dunham Capital
Management, L.L.C. and Granite City Food & Brewery Ltd. which relates to the
property located in South Bend, Indiana and (iii) that certain Lease Termination
Agreement dated August 31, 2010 by and between Dunham Capital Management, L.L.C.
and Granite City Food & Brewery Ltd. which relates to the property located in
Indianapolis, Indiana

 

--------------------------------------------------------------------------------


 

Schedule 6.21

 

IMMATERIAL SUBSIDIARIES

 

Granite City — Arkansas, Inc.

 

Granite City — Creve Coeur, Inc.

 

Granite City — Orland Park, Inc.

 

Granite City — Peoria, Inc.

 

Granite City — Rockford, Inc.

 

Granite City of Indiana, Inc.

 

Granite City of Ohio, Inc.

 

--------------------------------------------------------------------------------